
	
		II
		111th CONGRESS
		1st Session
		S. 982
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. Reid (for
			 Mr. Kennedy (for himself,
			 Mr. Dodd, Ms.
			 Collins, Mr. Harkin,
			 Ms. Snowe, Mr.
			 Durbin, Mr. Lugar,
			 Ms. Mikulski, Mr. Reed, Mrs.
			 Murray, Mr. Reid,
			 Mr. Bingaman, Mr. Sanders, Mr.
			 Brown, Mr. Casey,
			 Mr. Merkley, Mr. Whitehouse, Mr.
			 Leahy, Mr. Lautenberg,
			 Mr. Kerry, Mr.
			 Schumer, Mr. Lieberman,
			 Mrs. Feinstein, Mr. Levin, Mr.
			 Baucus, Mr. Wyden,
			 Mr. Akaka, Mr.
			 Nelson of Florida, Ms.
			 Landrieu, Mr. Carper,
			 Mrs. Gillibrand,
			 Mr. Bennet, Mr.
			 Begich, Mr. Burris,
			 Mr. Kaufman, Mr. Udall of New Mexico, Mr. Udall of Colorado, Mr.
			 Kohl, Mr. Feingold,
			 Ms. Cantwell, and
			 Mrs. Lincoln)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To protect the public health by providing
		  the Food and Drug Administration with certain authority to regulate tobacco
		  products.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Family Smoking Prevention and Tobacco Control
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Scope and effect.
					Sec. 5. Severability.
					Title I—AUTHORITY OF THE FOOD AND DRUG ADMINISTRATION
					Sec. 101. Amendment of Federal Food, Drug, and Cosmetic
				Act.
					Sec. 102. Final rule.
					Sec. 103. Conforming and other amendments to general
				provisions.
					Sec. 104. Study on raising the minimum age to purchase tobacco
				products.
					Sec. 105. Enforcement action plan for advertising and promotion
				restrictions.
					Title II—TOBACCO PRODUCT WARNINGS; CONSTITUENT AND SMOKE
				CONSTITUENT DISCLOSURE
					Sec. 201. Cigarette label and advertising warnings.
					Sec. 202. Authority to revise cigarette warning label
				statements.
					Sec. 203. State regulation of cigarette advertising and
				promotion.
					Sec. 204. Smokeless tobacco labels and advertising
				warnings.
					Sec. 205. Authority to revise smokeless tobacco product warning
				label statements.
					Sec. 206. Tar, nicotine, and other smoke constituent disclosure
				to the public.
					Title III—PREVENTION OF ILLICIT TRADE IN TOBACCO
				PRODUCTS
					Sec. 301. Labeling, recordkeeping, records
				inspection.
					Sec. 302. Study and report.
				
			2.FindingsThe Congress finds the following:
			(1)The use of tobacco
			 products by the Nation’s children is a pediatric disease of considerable
			 proportions that results in new generations of tobacco-dependent children and
			 adults.
			(2)A
			 consensus exists within the scientific and medical communities that tobacco
			 products are inherently dangerous and cause cancer, heart disease, and other
			 serious adverse health effects.
			(3)Nicotine is an
			 addictive drug.
			(4)Virtually all new
			 users of tobacco products are under the minimum legal age to purchase such
			 products.
			(5)Tobacco
			 advertising and marketing contribute significantly to the use of
			 nicotine-containing tobacco products by adolescents.
			(6)Because past
			 efforts to restrict advertising and marketing of tobacco products have failed
			 adequately to curb tobacco use by adolescents, comprehensive restrictions on
			 the sale, promotion, and distribution of such products are needed.
			(7)Federal and State
			 governments have lacked the legal and regulatory authority and resources they
			 need to address comprehensively the public health and societal problems caused
			 by the use of tobacco products.
			(8)Federal and State
			 public health officials, the public health community, and the public at large
			 recognize that the tobacco industry should be subject to ongoing
			 oversight.
			(9)Under article I,
			 section 8 of the Constitution, the Congress is vested with the responsibility
			 for regulating interstate commerce and commerce with Indian tribes.
			(10)The sale,
			 distribution, marketing, advertising, and use of tobacco products are
			 activities in and substantially affecting interstate commerce because they are
			 sold, marketed, advertised, and distributed in interstate commerce on a
			 nationwide basis, and have a substantial effect on the Nation’s economy.
			(11)The sale,
			 distribution, marketing, advertising, and use of such products substantially
			 affect interstate commerce through the health care and other costs attributable
			 to the use of tobacco products.
			(12)It is in the
			 public interest for Congress to enact legislation that provides the Food and
			 Drug Administration with the authority to regulate tobacco products and the
			 advertising and promotion of such products. The benefits to the American people
			 from enacting such legislation would be significant in human and economic
			 terms.
			(13)Tobacco use is
			 the foremost preventable cause of premature death in America. It causes over
			 400,000 deaths in the United States each year, and approximately 8,600,000
			 Americans have chronic illnesses related to smoking.
			(14)Reducing the use
			 of tobacco by minors by 50 percent would prevent well over 10,000,000 of
			 today’s children from becoming regular, daily smokers, saving over 3,000,000 of
			 them from premature death due to tobacco-induced disease. Such a reduction in
			 youth smoking would also result in approximately $75,000,000,000 in savings
			 attributable to reduced health care costs.
			(15)Advertising,
			 marketing, and promotion of tobacco products have been especially directed to
			 attract young persons to use tobacco products, and these efforts have resulted
			 in increased use of such products by youth. Past efforts to oversee these
			 activities have not been successful in adequately preventing such increased
			 use.
			(16)In 2005, the
			 cigarette manufacturers spent more than $13,000,000,000 to attract new users,
			 retain current users, increase current consumption, and generate favorable
			 long-term attitudes toward smoking and tobacco use.
			(17)Tobacco product
			 advertising often misleadingly portrays the use of tobacco as socially
			 acceptable and healthful to minors.
			(18)Tobacco product
			 advertising is regularly seen by persons under the age of 18, and persons under
			 the age of 18 are regularly exposed to tobacco product promotional
			 efforts.
			(19)Through
			 advertisements during and sponsorship of sporting events, tobacco has become
			 strongly associated with sports and has become portrayed as an integral part of
			 sports and the healthy lifestyle associated with rigorous sporting
			 activity.
			(20)Children are
			 exposed to substantial and unavoidable tobacco advertising that leads to
			 favorable beliefs about tobacco use, plays a role in leading young people to
			 overestimate the prevalence of tobacco use, and increases the number of young
			 people who begin to use tobacco.
			(21)The use of
			 tobacco products in motion pictures and other mass media glamorizes its use for
			 young people and encourages them to use tobacco products.
			(22)Tobacco
			 advertising expands the size of the tobacco market by increasing consumption of
			 tobacco products including tobacco use by young people.
			(23)Children are more
			 influenced by tobacco marketing than adults: more than 80 percent of youth
			 smoke three heavily marketed brands, while only 54 percent of adults, 26 and
			 older, smoke these same brands.
			(24)Tobacco company
			 documents indicate that young people are an important and often crucial segment
			 of the tobacco market. Children, who tend to be more price sensitive than
			 adults, are influenced by advertising and promotion practices that result in
			 drastically reduced cigarette prices.
			(25)Comprehensive
			 advertising restrictions will have a positive effect on the smoking rates of
			 young people.
			(26)Restrictions on
			 advertising are necessary to prevent unrestricted tobacco advertising from
			 undermining legislation prohibiting access to young people and providing for
			 education about tobacco use.
			(27)International
			 experience shows that advertising regulations that are stringent and
			 comprehensive have a greater impact on overall tobacco use and young people’s
			 use than weaker or less comprehensive ones.
			(28)Text only
			 requirements, although not as stringent as a ban, will help reduce underage use
			 of tobacco products while preserving the informational function of
			 advertising.
			(29)It is in the
			 public interest for Congress to adopt legislation to address the public health
			 crisis created by actions of the tobacco industry.
			(30)The final
			 regulations promulgated by the Secretary of Health and Human Services in the
			 August 28, 1996, issue of the Federal Register (61 Fed. Reg. 44615–44618) for
			 inclusion as part 897 of title 21, Code of Federal Regulations, are consistent
			 with the first amendment to the United States Constitution and with the
			 standards set forth in the amendments made by this subtitle for the regulation
			 of tobacco products by the Food and Drug Administration, and the restriction on
			 the sale and distribution of, including access to and the advertising and
			 promotion of, tobacco products contained in such regulations are substantially
			 related to accomplishing the public health goals of this Act.
			(31)The regulations
			 described in paragraph (30) will directly and materially advance the Federal
			 Government’s substantial interest in reducing the number of children and
			 adolescents who use cigarettes and smokeless tobacco and in preventing the
			 life-threatening health consequences associated with tobacco use. An
			 overwhelming majority of Americans who use tobacco products begin using such
			 products while they are minors and become addicted to the nicotine in those
			 products before reaching the age of 18. Tobacco advertising and promotion play
			 a crucial role in the decision of these minors to begin using tobacco products.
			 Less restrictive and less comprehensive approaches have not and will not be
			 effective in reducing the problems addressed by such regulations. The
			 reasonable restrictions on the advertising and promotion of tobacco products
			 contained in such regulations will lead to a significant decrease in the number
			 of minors using and becoming addicted to those products.
			(32)The regulations
			 described in paragraph (30) impose no more extensive restrictions on
			 communication by tobacco manufacturers and sellers than are necessary to reduce
			 the number of children and adolescents who use cigarettes and smokeless tobacco
			 and to prevent the life-threatening health consequences associated with tobacco
			 use. Such regulations are narrowly tailored to restrict those advertising and
			 promotional practices which are most likely to be seen or heard by youth and
			 most likely to entice them into tobacco use, while affording tobacco
			 manufacturers and sellers ample opportunity to convey information about their
			 products to adult consumers.
			(33)Tobacco
			 dependence is a chronic disease, one that typically requires repeated
			 interventions to achieve long-term or permanent abstinence.
			(34)Because the only
			 known safe alternative to smoking is cessation, interventions should target all
			 smokers to help them quit completely.
			(35)Tobacco products
			 have been used to facilitate and finance criminal activities both domestically
			 and internationally. Illicit trade of tobacco products has been linked to
			 organized crime and terrorist groups.
			(36)It is essential
			 that the Food and Drug Administration review products sold or distributed for
			 use to reduce risks or exposures associated with tobacco products and that it
			 be empowered to review any advertising and labeling for such products. It is
			 also essential that manufacturers, prior to marketing such products, be
			 required to demonstrate that such products will meet a series of rigorous
			 criteria, and will benefit the health of the population as a whole, taking into
			 account both users of tobacco products and persons who do not currently use
			 tobacco products.
			(37)Unless tobacco
			 products that purport to reduce the risks to the public of tobacco use actually
			 reduce such risks, those products can cause substantial harm to the public
			 health to the extent that the individuals, who would otherwise not consume
			 tobacco products or would consume such products less, use tobacco products
			 purporting to reduce risk. Those who use products sold or distributed as
			 modified risk products that do not in fact reduce risk, rather than quitting or
			 reducing their use of tobacco products, have a substantially increased
			 likelihood of suffering disability and premature death. The costs to society of
			 the widespread use of products sold or distributed as modified risk products
			 that do not in fact reduce risk or that increase risk include thousands of
			 unnecessary deaths and injuries and huge costs to our health care
			 system.
			(38)As the National
			 Cancer Institute has found, many smokers mistakenly believe that low
			 tar and light cigarettes cause fewer health problems
			 than other cigarettes. As the National Cancer Institute has also found,
			 mistaken beliefs about the health consequences of smoking low
			 tar and light cigarettes can reduce the motivation to
			 quit smoking entirely and thereby lead to disease and death.
			(39)Recent studies
			 have demonstrated that there has been no reduction in risk on a population-wide
			 basis from low tar and light cigarettes, and such
			 products may actually increase the risk of tobacco use.
			(40)The dangers of
			 products sold or distributed as modified risk tobacco products that do not in
			 fact reduce risk are so high that there is a compelling governmental interest
			 in ensuring that statements about modified risk tobacco products are complete,
			 accurate, and relate to the overall disease risk of the product.
			(41)As the Federal
			 Trade Commission has found, consumers have misinterpreted advertisements in
			 which one product is claimed to be less harmful than a comparable product, even
			 in the presence of disclosures and advisories intended to provide
			 clarification.
			(42)Permitting
			 manufacturers to make unsubstantiated statements concerning modified risk
			 tobacco products, whether express or implied, even if accompanied by
			 disclaimers would be detrimental to the public health.
			(43)The only way to
			 effectively protect the public health from the dangers of unsubstantiated
			 modified risk tobacco products is to empower the Food and Drug Administration
			 to require that products that tobacco manufacturers sold or distributed for
			 risk reduction be reviewed in advance of marketing, and to require that the
			 evidence relied on to support claims be fully verified.
			(44)The Food and Drug
			 Administration is a regulatory agency with the scientific expertise to identify
			 harmful substances in products to which consumers are exposed, to design
			 standards to limit exposure to those substances, to evaluate scientific studies
			 supporting claims about the safety of products, and to evaluate the impact of
			 labels, labeling, and advertising on consumer behavior in order to reduce the
			 risk of harm and promote understanding of the impact of the product on health.
			 In connection with its mandate to promote health and reduce the risk of harm,
			 the Food and Drug Administration routinely makes decisions about whether and
			 how products may be marketed in the United States.
			(45)The Federal Trade
			 Commission was created to protect consumers from unfair or deceptive acts or
			 practices, and to regulate unfair methods of competition. Its focus is on those
			 marketplace practices that deceive or mislead consumers, and those that give
			 some competitors an unfair advantage. Its mission is to regulate activities in
			 the marketplace. Neither the Federal Trade Commission nor any other Federal
			 agency except the Food and Drug Administration possesses the scientific
			 expertise needed to implement effectively all provisions of the Family Smoking
			 Prevention and Tobacco Control Act.
			(46)If manufacturers state or imply in
			 communications directed to consumers through the media or through a label,
			 labeling, or advertising, that a tobacco product is approved or inspected by
			 the Food and Drug Administration or complies with Food and Drug Administration
			 standards, consumers are likely to be confused and misled. Depending upon the
			 particular language used and its context, such a statement could result in
			 consumers being misled into believing that the product is endorsed by the Food
			 and Drug Administration for use or in consumers being misled about the
			 harmfulness of the product because of such regulation, inspection, approval, or
			 compliance.
			(47)In August 2006 a
			 United States district court judge found that the major United States cigarette
			 companies continue to target and market to youth. USA v. Philip Morris, USA,
			 Inc., et al. (Civil Action No. 99–2496 (GK), August 17, 2006).
			(48)In August 2006 a
			 United States district court judge found that the major United States cigarette
			 companies dramatically increased their advertising and promotional spending in
			 ways that encourage youth to start smoking subsequent to the signing of the
			 Master Settlement Agreement in 1998. USA v. Philip Morris, USA, Inc., et al.
			 (Civil Action No. 99–2496 (GK), August 17, 2006).
			(49)In August 2006 a
			 United States district court judge found that the major United States cigarette
			 companies have designed their cigarettes to precisely control nicotine delivery
			 levels and provide doses of nicotine sufficient to create and sustain addiction
			 while also concealing much of their nicotine-related research. USA v. Philip
			 Morris, USA, Inc., et al. (Civil Action No. 99–2496 (GK), August 17,
			 2006).
			3.PurposeThe purposes of this Act are—
			(1)to provide authority to the Food and Drug
			 Administration to regulate tobacco products under the Federal Food, Drug, and
			 Cosmetic Act (21
			 U.S.C. 301 et seq.), by recognizing it as the primary Federal
			 regulatory authority with respect to the manufacture, marketing, and
			 distribution of tobacco products as provided for in this Act;
			(2)to ensure that the
			 Food and Drug Administration has the authority to address issues of particular
			 concern to public health officials, especially the use of tobacco by young
			 people and dependence on tobacco;
			(3)to authorize the
			 Food and Drug Administration to set national standards controlling the
			 manufacture of tobacco products and the identity, public disclosure, and amount
			 of ingredients used in such products;
			(4)to provide new and
			 flexible enforcement authority to ensure that there is effective oversight of
			 the tobacco industry’s efforts to develop, introduce, and promote less harmful
			 tobacco products;
			(5)to vest the Food
			 and Drug Administration with the authority to regulate the levels of tar,
			 nicotine, and other harmful components of tobacco products;
			(6)in order to ensure
			 that consumers are better informed, to require tobacco product manufacturers to
			 disclose research which has not previously been made available, as well as
			 research generated in the future, relating to the health and dependency effects
			 or safety of tobacco products;
			(7)to continue to
			 permit the sale of tobacco products to adults in conjunction with measures to
			 ensure that they are not sold or accessible to underage purchasers;
			(8)to impose
			 appropriate regulatory controls on the tobacco industry;
			(9)to promote
			 cessation to reduce disease risk and the social costs associated with
			 tobacco-related diseases; and
			(10)to strengthen
			 legislation against illicit trade in tobacco products.
			4.Scope and
			 effect
			(a)Intended
			 effectNothing in this Act (or an amendment made by this Act)
			 shall be construed to—
				(1)establish a
			 precedent with regard to any other industry, situation, circumstance, or legal
			 action; or
				(2)affect any action
			 pending in Federal, State, or tribal court, or any agreement, consent decree,
			 or contract of any kind.
				(b)Agricultural
			 activitiesThe provisions of this Act (or an amendment made by
			 this Act) which authorize the Secretary to take certain actions with regard to
			 tobacco and tobacco products shall not be construed to affect any authority of
			 the Secretary of Agriculture under existing law regarding the growing,
			 cultivation, or curing of raw tobacco.
			(c)Revenue
			 activitiesThe provisions of this Act (or an amendment made by
			 this Act) which authorize the Secretary to take certain actions with regard to
			 tobacco products shall not be construed to affect any authority of the
			 Secretary of the Treasury under
			 chapter 52 of the Internal
			 Revenue Code of 1986.
			5.SeverabilityIf any provision of this Act, of the
			 amendments made by this Act, or of the regulations promulgated under this Act
			 (or under such amendments), or the application of any such provision to any
			 person or circumstance is held to be invalid, the remainder of this Act, such
			 amendments and such regulations, and the application of such provisions to any
			 other person or circumstance shall not be affected and shall continue to be
			 enforced to the fullest extent possible.
		IAUTHORITY OF THE
			 FOOD AND DRUG ADMINISTRATION
			101.Amendment of
			 Federal Food, Drug, and Cosmetic Act
				(a)Definition of
			 Tobacco ProductsSection 201 of the Federal Food, Drug, and
			 Cosmetic Act (21
			 U.S.C. 321) is amended by adding at the end the
			 following:
					
						(rr)(1)The term tobacco
				product means any product made or derived from tobacco that is intended
				for human consumption, including any component, part, or accessory of a tobacco
				product (except for raw materials other than tobacco used in manufacturing a
				component, part, or accessory of a tobacco product).
							(2)The term tobacco product
				does not mean an article that is a drug under subsection (g)(1), a device under
				subsection (h), or a combination product described in section 503(g).
							(3)The products described in paragraph
				(2) shall be subject to chapter V of this Act.
							(4)A tobacco product shall not be
				marketed in combination with any other article or product regulated under this
				Act (including a drug, biologic, food, cosmetic, medical device, or a dietary
				supplement).
							.
				(b)FDA Authority
			 Over Tobacco ProductsThe Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et
			 seq.) is amended—
					(1)by redesignating
			 chapter IX as chapter X;
					(2)by redesignating
			 sections 901 through 910 as sections 1001 through 1010; and
					(3)by inserting after
			 chapter VIII the following:
						
							IXTOBACCO
				PRODUCTS
								900.DefinitionsIn this chapter:
									(1)AdditiveThe
				term additive means any substance the intended use of which
				results or may reasonably be expected to result, directly or indirectly, in its
				becoming a component or otherwise affecting the characteristic of any tobacco
				product (including any substances intended for use as a flavoring or coloring
				or in producing, manufacturing, packing, processing, preparing, treating,
				packaging, transporting, or holding), except that such term does not include
				tobacco or a pesticide chemical residue in or on raw tobacco or a pesticide
				chemical.
									(2)BrandThe
				term brand means a variety of tobacco product distinguished by the
				tobacco used, tar content, nicotine content, flavoring used, size, filtration,
				packaging, logo, registered trademark, brand name, identifiable pattern of
				colors, or any combination of such attributes.
									(3)CigaretteThe
				term cigarette—
										(A)means a product that—
											(i)is
				a tobacco product; and
											(ii)meets the
				definition of the term cigarette in section 3(1) of the Federal
				Cigarette Labeling and Advertising Act; and
											(B)includes tobacco,
				in any form, that is functional in the product, which, because of its
				appearance, the type of tobacco used in the filler, or its packaging and
				labeling, is likely to be offered to, or purchased by, consumers as a cigarette
				or as roll-your-own tobacco.
										(4)Cigarette
				tobaccoThe term cigarette tobacco means any product
				that consists of loose tobacco that is intended for use by consumers in a
				cigarette. Unless otherwise stated, the requirements applicable to cigarettes
				under this chapter shall also apply to cigarette tobacco.
									(5)CommerceThe
				term commerce has the meaning given that term by section 3(2) of
				the Federal Cigarette Labeling and Advertising Act.
									(6)Counterfeit
				tobacco productThe term counterfeit tobacco product
				means a tobacco product (or the container or labeling of such a product) that,
				without authorization, bears the trademark, trade name, or other identifying
				mark, imprint, or device, or any likeness thereof, of a tobacco product listed
				in a registration under section 905(i)(1).
									(7)DistributorThe
				term distributor as regards a tobacco product means any person who
				furthers the distribution of a tobacco product, whether domestic or imported,
				at any point from the original place of manufacture to the person who sells or
				distributes the product to individuals for personal consumption. Common
				carriers are not considered distributors for purposes of this chapter.
									(8)Illicit
				tradeThe term illicit trade means any practice or
				conduct prohibited by law which relates to production, shipment, receipt,
				possession, distribution, sale, or purchase of tobacco products including any
				practice or conduct intended to facilitate such activity.
									(9)Indian
				countryThe term Indian country has the meaning
				given such term in section 1151 of title 18, United
				States Code.
									(10)Indian
				tribeThe term Indian tribe has the meaning given
				such term in section 4(e) of the Indian Self-Determination and Education
				Assistance Act.
									(11)Little
				cigarThe term little cigar means a product
				that—
										(A)is a tobacco
				product; and
										(B)meets the
				definition of the term little cigar in section 3(7) of the Federal
				Cigarette Labeling and Advertising Act.
										(12)NicotineThe
				term nicotine means the chemical substance named
				3-(1-Methyl-2-pyrrolidinyl) pyridine or C[10]H[14]N[2], including any salt or
				complex of nicotine.
									(13)PackageThe
				term package means a pack, box, carton, or container of any kind
				or, if no other container, any wrapping (including cellophane), in which a
				tobacco product is offered for sale, sold, or otherwise distributed to
				consumers.
									(14)RetailerThe term retailer means any
				person, government, or entity who sells tobacco products to individuals for
				personal consumption, or who operates a facility where self-service displays of
				tobacco products are permitted.
									(15)Roll-your-own
				tobaccoThe term roll-your-own tobacco means any
				tobacco product which, because of its appearance, type, packaging, or labeling,
				is suitable for use and likely to be offered to, or purchased by, consumers as
				tobacco for making cigarettes.
									(16)Small tobacco
				product manufacturerThe term
				small tobacco product manufacturer means a tobacco product
				manufacturer that employs fewer than 350 employees. For purposes of determining
				the number of employees of a manufacturer under the preceding sentence, the
				employees of a manufacturer are deemed to include the employees of each entity
				that controls, is controlled by, or is under common control with such
				manufacturer.
									(17)Smoke
				constituentThe term smoke constituent means any
				chemical or chemical compound in mainstream or sidestream tobacco smoke that
				either transfers from any component of the cigarette to the smoke or that is
				formed by the combustion or heating of tobacco, additives, or other component
				of the tobacco product.
									(18)Smokeless
				tobaccoThe term smokeless tobacco means any tobacco
				product that consists of cut, ground, powdered, or leaf tobacco and that is
				intended to be placed in the oral or nasal cavity.
									(19)State;
				TerritoryThe terms State and Territory
				shall have the meanings given to such terms in section 201.
									(20)Tobacco product
				manufacturerThe term tobacco product manufacturer
				means any person, including any repacker or relabeler, who—
										(A)manufactures,
				fabricates, assembles, processes, or labels a tobacco product; or
										(B)imports a finished
				tobacco product for sale or distribution in the United States.
										(21)Tobacco
				warehouse
										(A)Subject to
				subparagraphs (B) and (C), the term tobacco warehouse includes any
				person—
											(i)who—
												(I)removes foreign
				material from tobacco leaf through nothing other than a mechanical
				process;
												(II)humidifies
				tobacco leaf with nothing other than potable water in the form of steam or
				mist; or
												(III)de-stems, dries, and packs tobacco leaf for
				storage and shipment;
												(ii)who performs no
				other actions with respect to tobacco leaf; and
											(iii)who provides to any manufacturer to whom
				the person sells tobacco all information related to the person’s actions
				described in clause (i) that is necessary for compliance with this Act.
											(B)The term
				tobacco warehouse excludes any person who—
											(i)reconstitutes
				tobacco leaf;
											(ii)is a
				manufacturer, distributor, or retailer of a tobacco product; or
											(iii)applies any
				chemical, additive, or substance to the tobacco leaf other than potable water
				in the form of steam or mist.
											(C)The definition of
				the term tobacco warehouse in subparagraph (A) shall not apply to
				the extent to which the Secretary determines, through rulemaking, that
				regulation under this chapter of the actions described in such subparagraph is
				appropriate for the protection of the public health.
										(22)United
				statesThe term United States means the 50 States of
				the United States of America and the District of Columbia, the Commonwealth of
				Puerto Rico, Guam, the Virgin Islands, American Samoa, Wake Island, Midway
				Islands, Kingman Reef, Johnston Atoll, the Northern Mariana Islands, and any
				other trust territory or possession of the United States.
									901.FDA authority
				over tobacco products
									(a)In
				generalTobacco products, including modified risk tobacco
				products for which an order has been issued in accordance with section 911,
				shall be regulated by the Secretary under this chapter and shall not be subject
				to the provisions of chapter V.
									(b)ApplicabilityThis chapter shall apply to all cigarettes,
				cigarette tobacco, roll-your-own tobacco, and smokeless tobacco and to any
				other tobacco products that the Secretary by regulation deems to be subject to
				this chapter.
									(c)Scope
										(1)In
				generalNothing in this chapter, or any policy issued or
				regulation promulgated thereunder, or in sections 101(a), 102, or 103 of title
				I, title II, or title III of the Family Smoking Prevention and Tobacco Control
				Act, shall be construed to affect, expand, or limit the Secretary’s authority
				over (including the authority to determine whether products may be regulated),
				or the regulation of, products under this Act that are not tobacco products
				under chapter V or any other chapter.
										(2)Limitation of
				authority
											(A)In
				generalThe provisions of this chapter shall not apply to tobacco
				leaf that is not in the possession of a manufacturer of tobacco products, or to
				the producers of tobacco leaf, including tobacco growers, tobacco warehouses,
				and tobacco grower cooperatives, nor shall any employee of the Food and Drug
				Administration have any authority to enter onto a farm owned by a producer of
				tobacco leaf without the written consent of such producer.
											(B)ExceptionNotwithstanding
				subparagraph (A), if a producer of tobacco leaf is also a tobacco product
				manufacturer or controlled by a tobacco product manufacturer, the producer
				shall be subject to this chapter in the producer’s capacity as a manufacturer.
				The exception in this subparagraph shall not apply to a producer of tobacco
				leaf who grows tobacco under a contract with a tobacco product manufacturer and
				who is not otherwise engaged in the manufacturing process.
											(C)Rule of
				constructionNothing in this chapter shall be construed to grant
				the Secretary authority to promulgate regulations on any matter that involves
				the production of tobacco leaf or a producer thereof, other than activities by
				a manufacturer affecting production.
											(d)Rulemaking
				proceduresEach rulemaking
				under this chapter shall be in accordance with
				chapter
				5 of title 5, United States Code. This subsection shall not be
				construed to affect the rulemaking provisions of section 102(a) of the Family
				Smoking Prevention and Tobacco Control Act.
									(e)Center for
				Tobacco ProductsNot later than 90 days after the date of
				enactment of the Family Smoking Prevention
				and Tobacco Control Act, the Secretary shall establish within the
				Food and Drug Administration the Center for Tobacco Products, which shall
				report to the Commissioner of Food and Drugs in the same manner as the other
				agency centers within the Food and Drug Administration. The Center shall be
				responsible for the implementation of this chapter and related matters assigned
				by the Commissioner.
									(f)Office To assist
				small tobacco product manufacturersThe Secretary shall establish
				within the Food and Drug Administration an identifiable office to provide
				technical and other nonfinancial assistance to small tobacco product
				manufacturers to assist them in complying with the requirements of this
				Act.
									(g)Consultation
				prior to rulemakingPrior to
				promulgating rules under this chapter, the Secretary shall endeavor to consult
				with other Federal agencies as appropriate.
									902.Adulterated
				tobacco productsA tobacco
				product shall be deemed to be adulterated if—
									(1)it consists in
				whole or in part of any filthy, putrid, or decomposed substance, or is
				otherwise contaminated by any added poisonous or added deleterious substance
				that may render the product injurious to health;
									(2)it has been
				prepared, packed, or held under insanitary conditions whereby it may have been
				contaminated with filth, or whereby it may have been rendered injurious to
				health;
									(3)its package is
				composed, in whole or in part, of any poisonous or deleterious substance which
				may render the contents injurious to health;
									(4)the manufacturer
				or importer of the tobacco product fails to pay a user fee assessed to such
				manufacturer or importer pursuant to section 919 by the date specified in
				section 919 or by the 30th day after final agency action on a resolution of any
				dispute as to the amount of such fee;
									(5)it is, or purports
				to be or is represented as, a tobacco product which is subject to a tobacco
				product standard established under section 907 unless such tobacco product is
				in all respects in conformity with such standard;
									(6)(A)it is required by
				section 910(a) to have premarket review and does not have an order in effect
				under section 910(c)(1)(A)(i); or
										(B)it is in violation of an order under
				section 910(c)(1)(A);
										(7)the methods used
				in, or the facilities or controls used for, its manufacture, packing, or
				storage are not in conformity with applicable requirements under section
				906(e)(1) or an applicable condition prescribed by an order under section
				906(e)(2); or
									(8)it is in violation
				of section 911.
									903.Misbranded
				tobacco products
									(a)In
				GeneralA tobacco product shall be deemed to be
				misbranded—
										(1)if its labeling is
				false or misleading in any particular;
										(2)if in package form
				unless it bears a label containing—
											(A)the name and place
				of business of the tobacco product manufacturer, packer, or distributor;
											(B)an accurate
				statement of the quantity of the contents in terms of weight, measure, or
				numerical count;
											(C)an accurate
				statement of the percentage of the tobacco used in the product that is
				domestically grown tobacco and the percentage that is foreign grown tobacco;
				and
											(D)the statement
				required under section 920(a),
											except
				that under subparagraph (B) reasonable variations shall be permitted, and
				exemptions as to small packages shall be established, by regulations prescribed
				by the Secretary;(3)if any word,
				statement, or other information required by or under authority of this chapter
				to appear on the label or labeling is not prominently placed thereon with such
				conspicuousness (as compared with other words, statements, or designs in the
				labeling) and in such terms as to render it likely to be read and understood by
				the ordinary individual under customary conditions of purchase and use;
										(4)if it has an
				established name, unless its label bears, to the exclusion of any other
				nonproprietary name, its established name prominently printed in type as
				required by the Secretary by regulation;
										(5)if the Secretary
				has issued regulations requiring that its labeling bear adequate directions for
				use, or adequate warnings against use by children, that are necessary for the
				protection of users unless its labeling conforms in all respects to such
				regulations;
										(6)if it was
				manufactured, prepared, propagated, compounded, or processed in an
				establishment not duly registered under section 905(b), 905(c), 905(d), or
				905(h), if it was not included in a list required by section 905(i), if a
				notice or other information respecting it was not provided as required by such
				section or section 905(j), or if it does not bear such symbols from the uniform
				system for identification of tobacco products prescribed under section 905(e)
				as the Secretary by regulation requires;
										(7)if, in the case of
				any tobacco product distributed or offered for sale in any State—
											(A)its advertising is
				false or misleading in any particular; or
											(B)it is sold or
				distributed in violation of regulations prescribed under section 906(d);
											(8)unless, in the
				case of any tobacco product distributed or offered for sale in any State, the
				manufacturer, packer, or distributor thereof includes in all advertisements and
				other descriptive printed matter issued or caused to be issued by the
				manufacturer, packer, or distributor with respect to that tobacco
				product—
											(A)a true statement
				of the tobacco product’s established name as described in paragraph (4),
				printed prominently; and
											(B)a brief statement
				of—
												(i)the uses of the
				tobacco product and relevant warnings, precautions, side effects, and
				contraindications; and
												(ii)in the case of
				specific tobacco products made subject to a finding by the Secretary after
				notice and opportunity for comment that such action is appropriate to protect
				the public health, a full description of the components of such tobacco product
				or the formula showing quantitatively each ingredient of such tobacco product
				to the extent required in regulations which shall be issued by the Secretary
				after an opportunity for a hearing;
												(9)if it is a tobacco
				product subject to a tobacco product standard established under section 907,
				unless it bears such labeling as may be prescribed in such tobacco product
				standard; or
										(10)if there was a
				failure or refusal—
											(A)to comply with any
				requirement prescribed under section 904 or 908; or
											(B)to furnish any
				material or information required under section 909.
											(b)Prior Approval
				of Label StatementsThe Secretary may, by regulation, require
				prior approval of statements made on the label of a tobacco product to ensure
				that such statements do not violate the misbranding provisions of subsection
				(a) and that such statements comply with other provisions of the
				Family Smoking Prevention and Tobacco Control
				Act (including the amendments made by such Act). No regulation
				issued under this subsection may require prior approval by the Secretary of the
				content of any advertisement, except for modified risk tobacco products as
				provided in section 911. No advertisement of a tobacco product published after
				the date of enactment of the Family Smoking Prevention and Tobacco Control Act
				shall, with respect to the language of label statements as prescribed under
				section 4 of the Federal Cigarette Labeling and Advertising Act and section 3
				of the Comprehensive Smokeless Tobacco Health Education Act of 1986 or the
				regulations issued under such sections, be subject to the provisions of
				sections 12 through 15 of the Federal Trade Commission Act.
									904.Submission of
				health information to the Secretary
									(a)RequirementEach
				tobacco product manufacturer or importer, or agents thereof, shall submit to
				the Secretary the following information:
										(1)Not later than 6
				months after the date of enactment of the Family Smoking Prevention and Tobacco
				Control Act, a listing of all ingredients, including tobacco, substances,
				compounds, and additives that are, as of such date, added by the manufacturer
				to the tobacco, paper, filter, or other part of each tobacco product by brand
				and by quantity in each brand and subbrand.
										(2)A description of
				the content, delivery, and form of nicotine in each tobacco product measured in
				milligrams of nicotine in accordance with regulations promulgated by the
				Secretary in accordance with section 4(e) of the Federal Cigarette Labeling and
				Advertising Act.
										(3)Beginning 3 years
				after the date of enactment of the Family
				Smoking Prevention and Tobacco Control Act, a listing of all
				constituents, including smoke constituents as applicable, identified by the
				Secretary as harmful or potentially harmful to health in each tobacco product,
				and as applicable in the smoke of each tobacco product, by brand and by
				quantity in each brand and subbrand. Effective beginning 3 years after such
				date of enactment, the manufacturer, importer, or agent shall comply with
				regulations promulgated under section 915 in reporting information under this
				paragraph, where applicable.
										(4)Beginning 6 months
				after the date of enactment of the Family Smoking Prevention and Tobacco
				Control Act, all documents developed after such date of enactment that relate
				to health, toxicological, behavioral, or physiologic effects of current or
				future tobacco products, their constituents (including smoke constituents),
				ingredients, components, and additives.
										(b)Data
				SubmissionAt the request of the Secretary, each tobacco product
				manufacturer or importer of tobacco products, or agents thereof, shall submit
				the following:
										(1)Any or all
				documents (including underlying scientific information) relating to research
				activities, and research findings, conducted, supported, or possessed by the
				manufacturer (or agents thereof) on the health, toxicological, behavioral, or
				physiologic effects of tobacco products and their constituents (including smoke
				constituents), ingredients, components, and additives.
										(2)Any or all
				documents (including underlying scientific information) relating to research
				activities, and research findings, conducted, supported, or possessed by the
				manufacturer (or agents thereof) that relate to the issue of whether a
				reduction in risk to health from tobacco products can occur upon the employment
				of technology available or known to the manufacturer.
										(3)Any or all
				documents (including underlying scientific or financial information) relating
				to marketing research involving the use of tobacco products or marketing
				practices and the effectiveness of such practices used by tobacco manufacturers
				and distributors.
										An
				importer of a tobacco product not manufactured in the United States shall
				supply the information required of a tobacco product manufacturer under this
				subsection.(c)Time for
				Submission
										(1)In
				generalAt least 90 days prior to the delivery for introduction
				into interstate commerce of a tobacco product not on the market on the date of
				enactment of the Family Smoking Prevention and Tobacco Control Act, the
				manufacturer of such product shall provide the information required under
				subsection (a).
										(2)Disclosure of
				additiveIf at any time a tobacco product manufacturer adds to
				its tobacco products a new tobacco additive or increases the quantity of an
				existing tobacco additive, the manufacturer shall, except as provided in
				paragraph (3), at least 90 days prior to such action so advise the Secretary in
				writing.
										(3)Disclosure of
				other actionsIf at any time a tobacco product manufacturer
				eliminates or decreases an existing additive, or adds or increases an additive
				that has by regulation been designated by the Secretary as an additive that is
				not a human or animal carcinogen, or otherwise harmful to health under intended
				conditions of use, the manufacturer shall within 60 days of such action so
				advise the Secretary in writing.
										(d)Data
				List
										(1)In
				generalNot later than 3 years after the date of enactment of the
				Family Smoking Prevention and Tobacco Control Act, and annually thereafter, the
				Secretary shall publish in a format that is understandable and not misleading
				to a lay person, and place on public display (in a manner determined by the
				Secretary) the list established under subsection (e).
										(2)Consumer
				researchThe Secretary shall conduct periodic consumer research
				to ensure that the list published under paragraph (1) is not misleading to lay
				persons. Not later than 5 years after the date of enactment of the Family
				Smoking Prevention and Tobacco Control Act, the Secretary shall submit to the
				appropriate committees of Congress a report on the results of such research,
				together with recommendations on whether such publication should be continued
				or modified.
										(e)Data
				CollectionNot later than 24 months after the date of enactment
				of the Family Smoking Prevention and Tobacco Control Act, the Secretary shall
				establish, and periodically revise as appropriate, a list of harmful and
				potentially harmful constituents, including smoke constituents, to health in
				each tobacco product by brand and by quantity in each brand and subbrand. The
				Secretary shall publish a public notice requesting the submission by interested
				persons of scientific and other information concerning the harmful and
				potentially harmful constituents in tobacco products and tobacco smoke.
									905.Annual
				registration
									(a)DefinitionsIn
				this section:
										(1)Manufacture,
				preparation, compounding, or processingThe term
				manufacture, preparation, compounding, or processing shall include
				repackaging or otherwise changing the container, wrapper, or labeling of any
				tobacco product package in furtherance of the distribution of the tobacco
				product from the original place of manufacture to the person who makes final
				delivery or sale to the ultimate consumer or user.
										(2)NameThe
				term name shall include in the case of a partnership the name of
				each partner and, in the case of a corporation, the name of each corporate
				officer and director, and the State of incorporation.
										(b)Registration by
				owners and operatorsOn or before December 31 of each year, every
				person who owns or operates any establishment in any State engaged in the
				manufacture, preparation, compounding, or processing of a tobacco product or
				tobacco products shall register with the Secretary the name, places of
				business, and all such establishments of that person. If enactment of the
				Family Smoking Prevention and Tobacco Control
				Act occurs in the second half of the calendar year, the Secretary
				shall designate a date no later than 6 months into the subsequent calendar year
				by which registration pursuant to this subsection shall occur.
									(c)Registration by
				new owners and operatorsEvery person upon first engaging in the
				manufacture, preparation, compounding, or processing of a tobacco product or
				tobacco products in any establishment owned or operated in any State by that
				person shall immediately register with the Secretary that person’s name, place
				of business, and such establishment.
									(d)Registration of
				added establishmentsEvery person required to register under
				subsection (b) or (c) shall immediately register with the Secretary any
				additional establishment which that person owns or operates in any State and in
				which that person begins the manufacture, preparation, compounding, or
				processing of a tobacco product or tobacco products.
									(e)Uniform product
				identification systemThe Secretary may by regulation prescribe a
				uniform system for the identification of tobacco products and may require that
				persons who are required to list such tobacco products under subsection (i)
				shall list such tobacco products in accordance with such system.
									(f)Public access to
				registration informationThe Secretary shall make available for
				inspection, to any person so requesting, any registration filed under this
				section.
									(g)Biennial
				inspection of registered establishmentsEvery establishment
				registered with the Secretary under this section shall be subject to inspection
				under section 704 or subsection (h), and every such establishment engaged in
				the manufacture, compounding, or processing of a tobacco product or tobacco
				products shall be so inspected by 1 or more officers or employees duly
				designated by the Secretary at least once in the 2-year period beginning with
				the date of registration of such establishment under this section and at least
				once in every successive 2-year period thereafter.
									(h)Registration by
				Foreign EstablishmentsAny establishment within any foreign
				country engaged in the manufacture, preparation, compounding, or processing of
				a tobacco product or tobacco products, shall register under this section under
				regulations promulgated by the Secretary. Such regulations shall require such
				establishment to provide the information required by subsection (i) and shall
				include provisions for registration of any such establishment upon condition
				that adequate and effective means are available, by arrangement with the
				government of such foreign country or otherwise, to enable the Secretary to
				determine from time to time whether tobacco products manufactured, prepared,
				compounded, or processed in such establishment, if imported or offered for
				import into the United States, shall be refused admission on any of the grounds
				set forth in section 801(a).
									(i)Registration
				information
										(1)Product
				listEvery person who registers with the Secretary under
				subsection (b), (c), (d), or (h) shall, at the time of registration under any
				such subsection, file with the Secretary a list of all tobacco products which
				are being manufactured, prepared, compounded, or processed by that person for
				commercial distribution and which have not been included in any list of tobacco
				products filed by that person with the Secretary under this paragraph or
				paragraph (2) before such time of registration. Such list shall be prepared in
				such form and manner as the Secretary may prescribe and shall be accompanied
				by—
											(A)in the case of a
				tobacco product contained in the applicable list with respect to which a
				tobacco product standard has been established under section 907 or which is
				subject to section 910, a reference to the authority for the marketing of such
				tobacco product and a copy of all labeling for such tobacco product;
											(B)in the case of any
				other tobacco product contained in an applicable list, a copy of all consumer
				information and other labeling for such tobacco product, a representative
				sampling of advertisements for such tobacco product, and, upon request made by
				the Secretary for good cause, a copy of all advertisements for a particular
				tobacco product; and
											(C)if the registrant
				filing a list has determined that a tobacco product contained in such list is
				not subject to a tobacco product standard established under section 907, a
				brief statement of the basis upon which the registrant made such determination
				if the Secretary requests such a statement with respect to that particular
				tobacco product.
											(2)Consultation
				with respect to formsThe Secretary shall consult with the
				Secretary of the Treasury in developing the forms to be used for registration
				under this section to minimize the burden on those persons required to register
				with both the Secretary and the Tax and Trade Bureau of the Department of the
				Treasury.
										(3)Biannual report
				of any change in product listEach person who registers with the
				Secretary under this section shall report to the Secretary once during the
				month of June of each year and once during the month of December of each year
				the following:
											(A)A list of each
				tobacco product introduced by the registrant for commercial distribution which
				has not been included in any list previously filed by that person with the
				Secretary under this subparagraph or paragraph (1). A list under this
				subparagraph shall list a tobacco product by its established name and shall be
				accompanied by the other information required by paragraph (1).
											(B)If since the date
				the registrant last made a report under this paragraph that person has
				discontinued the manufacture, preparation, compounding, or processing for
				commercial distribution of a tobacco product included in a list filed under
				subparagraph (A) or paragraph (1), notice of such discontinuance, the date of
				such discontinuance, and the identity of its established name.
											(C)If since the date
				the registrant reported under subparagraph (B) a notice of discontinuance that
				person has resumed the manufacture, preparation, compounding, or processing for
				commercial distribution of the tobacco product with respect to which such
				notice of discontinuance was reported, notice of such resumption, the date of
				such resumption, the identity of such tobacco product by established name, and
				other information required by paragraph (1), unless the registrant has
				previously reported such resumption to the Secretary under this
				subparagraph.
											(D)Any material
				change in any information previously submitted under this paragraph or
				paragraph (1).
											(j)Report Preceding
				Introduction of Certain Substantially Equivalent Products Into Interstate
				Commerce
										(1)In
				generalEach person who is required to register under this
				section and who proposes to begin the introduction or delivery for introduction
				into interstate commerce for commercial distribution of a tobacco product
				intended for human use that was not commercially marketed (other than for test
				marketing) in the United States as of February 15, 2007, shall, at least 90
				days prior to making such introduction or delivery, report to the Secretary (in
				such form and manner as the Secretary shall prescribe)—
											(A)the basis for such
				person’s determination that—
												(i)the tobacco
				product is substantially equivalent, within the meaning of section 910, to a
				tobacco product commercially marketed (other than for test marketing) in the
				United States as of February 15, 2007, or to a tobacco product that the
				Secretary has previously determined, pursuant to subsection (a)(3) of section
				910, is substantially equivalent and that is in compliance with the
				requirements of this Act; or
												(ii)the tobacco
				product is modified within the meaning of paragraph (3), the modifications are
				to a product that is commercially marketed and in compliance with the
				requirements of this Act, and all of the modifications are covered by
				exemptions granted by the Secretary pursuant to paragraph (3); and
												(B)action taken by
				such person to comply with the requirements under section 907 that are
				applicable to the tobacco product.
											(2)Application to
				certain post-February 15, 2007, productsA report under this
				subsection for a tobacco product that was first introduced or delivered for
				introduction into interstate commerce for commercial distribution in the United
				States after February 15, 2007, and prior to the date that is 21 months after
				the date of enactment of the Family Smoking Prevention and Tobacco Control Act
				shall be submitted to the Secretary not later than 21 months after such date of
				enactment.
										(3)Exemptions
											(A)In
				generalThe Secretary may exempt from the requirements of this
				subsection relating to the demonstration that a tobacco product is
				substantially equivalent within the meaning of section 910, tobacco products
				that are modified by adding or deleting a tobacco additive, or increasing or
				decreasing the quantity of an existing tobacco additive, if the Secretary
				determines that—
												(i)such modification
				would be a minor modification of a tobacco product that can be sold under this
				Act;
												(ii)a
				report under this subsection is not necessary to ensure that permitting the
				tobacco product to be marketed would be appropriate for protection of the
				public health; and
												(iii)an exemption is
				otherwise appropriate.
												(B)RegulationsNot
				later than 15 months after the date of enactment of the Family Smoking
				Prevention and Tobacco Control Act, the Secretary shall issue regulations to
				implement this paragraph.
											906.General
				provisions respecting control of tobacco products
									(a)In
				GeneralAny requirement established by or under section 902, 903,
				905, or 909 applicable to a tobacco product shall apply to such tobacco product
				until the applicability of the requirement to the tobacco product has been
				changed by action taken under section 907, section 910, section 911, or
				subsection (d) of this section, and any requirement established by or under
				section 902, 903, 905, or 909 which is inconsistent with a requirement imposed
				on such tobacco product under section 907, section 910, section 911, or
				subsection (d) of this section shall not apply to such tobacco product.
									(b)Information on
				Public Access and CommentEach notice of proposed rulemaking or
				other notification under section 907, 908, 909, 910, or 911 or under this
				section, any other notice which is published in the Federal Register with
				respect to any other action taken under any such section and which states the
				reasons for such action, and each publication of findings required to be made
				in connection with rulemaking under any such section shall set forth—
										(1)the manner in
				which interested persons may examine data and other information on which the
				notice or findings is based; and
										(2)the period within
				which interested persons may present their comments on the notice or findings
				(including the need therefore) orally or in writing, which period shall be at
				least 60 days but may not exceed 90 days unless the time is extended by the
				Secretary by a notice published in the Federal Register stating good cause
				therefore.
										(c)Limited
				Confidentiality of InformationAny information reported to or
				otherwise obtained by the Secretary or the Secretary’s representative under
				section 903, 904, 907, 908, 909, 910, 911, or 704, or under subsection (e) or
				(f) of this section, which is exempt from disclosure under subsection (a) of
				section
				552 of title 5, United States Code, by reason of subsection
				(b)(4) of that section shall be considered confidential and shall not be
				disclosed, except that the information may be disclosed to other officers or
				employees concerned with carrying out this chapter, or when relevant in any
				proceeding under this chapter.
									(d)Restrictions
										(1)In
				generalThe Secretary may by regulation require restrictions on
				the sale and distribution of a tobacco product, including restrictions on the
				access to, and the advertising and promotion of, the tobacco product, if the
				Secretary determines that such regulation would be appropriate for the
				protection of the public health. The Secretary may by regulation impose
				restrictions on the advertising and promotion of a tobacco product consistent
				with and to full extent permitted by the first amendment to the Constitution.
				The finding as to whether such regulation would be appropriate for the
				protection of the public health shall be determined with respect to the risks
				and benefits to the population as a whole, including users and nonusers of the
				tobacco product, and taking into account—
											(A)the increased or
				decreased likelihood that existing users of tobacco products will stop using
				such products; and
											(B)the increased or
				decreased likelihood that those who do not use tobacco products will start
				using such products.
											No such
				regulation may require that the sale or distribution of a tobacco product be
				limited to the written or oral authorization of a practitioner licensed by law
				to prescribe medical products.(2)Label
				statementsThe label of a tobacco product shall bear such
				appropriate statements of the restrictions required by a regulation under
				subsection (a) as the Secretary may in such regulation prescribe.
										(3)Limitations
											(A)In
				generalNo restrictions under paragraph (1) may—
												(i)prohibit the sale
				of any tobacco product in face-to-face transactions by a specific category of
				retail outlets; or
												(ii)establish a
				minimum age of sale of tobacco products to any person older than 18 years of
				age.
												(B)MatchbooksFor
				purposes of any regulations issued by the Secretary, matchbooks of conventional
				size containing not more than 20 paper matches, and which are customarily given
				away for free with the purchase of tobacco products, shall be considered as
				adult-written publications which shall be permitted to contain advertising.
				Notwithstanding the preceding sentence, if the Secretary finds that such
				treatment of matchbooks is not appropriate for the protection of the public
				health, the Secretary may determine by regulation that matchbooks shall not be
				considered adult-written publications.
											(4)Remote
				sales
											(A)In
				generalThe Secretary shall—
												(i)within 18 months after the date of
				enactment of the Family Smoking Prevention
				and Tobacco Control Act, promulgate regulations regarding the
				sale and distribution of tobacco products that occur through means other than a
				direct, face-to-face exchange between a retailer and a consumer in order to
				prevent the sale and distribution of tobacco products to individuals who have
				not attained the minimum age established by applicable law for the purchase of
				such products, including requirements for age verification; and
												(ii)within 2 years after such date of
				enactment, issue regulations to address the promotion and marketing of tobacco
				products that are sold or distributed through means other than a direct,
				face-to-face exchange between a retailer and a consumer in order to protect
				individuals who have not attained the minimum age established by applicable law
				for the purchase of such products.
												(B)Relation to
				other authorityNothing in
				this paragraph limits the authority of the Secretary to take additional actions
				under the other paragraphs of this subsection.
											(e)Good
				Manufacturing Practice Requirements
										(1)Methods,
				facilities, and controls to conform
											(A)In
				generalIn applying
				manufacturing restrictions to tobacco, the Secretary shall, in accordance with
				subparagraph (B), prescribe regulations (which may differ based on the type of
				tobacco product involved) requiring that the methods used in, and the
				facilities and controls used for, the manufacture, preproduction design
				validation (including a process to assess the performance of a tobacco
				product), packing, and storage of a tobacco product conform to current good
				manufacturing practice, or hazard analysis and critical control point
				methodology, as prescribed in such regulations to assure that the public health
				is protected and that the tobacco product is in compliance with this chapter.
				Such regulations may provide for the testing of raw tobacco for pesticide
				chemical residues regardless of whether a tolerance for such chemical residues
				has been established.
											(B)RequirementsThe
				Secretary shall—
												(i)before
				promulgating any regulation under subparagraph (A), afford the Tobacco Products
				Scientific Advisory Committee an opportunity to submit recommendations with
				respect to the regulation proposed to be promulgated;
												(ii)before
				promulgating any regulation under subparagraph (A), afford opportunity for an
				oral hearing;
												(iii)provide the
				Tobacco Products Scientific Advisory Committee a reasonable time to make its
				recommendation with respect to proposed regulations under subparagraph
				(A);
												(iv)in establishing
				the effective date of a regulation promulgated under this subsection, take into
				account the differences in the manner in which the different types of tobacco
				products have historically been produced, the financial resources of the
				different tobacco product manufacturers, and the state of their existing
				manufacturing facilities, and shall provide for a reasonable period of time for
				such manufacturers to conform to good manufacturing practices; and
												(v)not require any small tobacco product
				manufacturer to comply with a regulation under subparagraph (A) for at least 4
				years following the effective date established by the Secretary for such
				regulation.
												(2)Exemptions;
				variances
											(A)PetitionAny
				person subject to any requirement prescribed under paragraph (1) may petition
				the Secretary for a permanent or temporary exemption or variance from such
				requirement. Such a petition shall be submitted to the Secretary in such form
				and manner as the Secretary shall prescribe and shall—
												(i)in
				the case of a petition for an exemption from a requirement, set forth the basis
				for the petitioner’s determination that compliance with the requirement is not
				required to assure that the tobacco product will be in compliance with this
				chapter;
												(ii)in the case of a
				petition for a variance from a requirement, set forth the methods proposed to
				be used in, and the facilities and controls proposed to be used for, the
				manufacture, packing, and storage of the tobacco product in lieu of the
				methods, facilities, and controls prescribed by the requirement; and
												(iii)contain such
				other information as the Secretary shall prescribe.
												(B)Referral to the
				tobacco products scientific advisory committeeThe Secretary may
				refer to the Tobacco Products Scientific Advisory Committee any petition
				submitted under subparagraph (A). The Tobacco Products Scientific Advisory
				Committee shall report its recommendations to the Secretary with respect to a
				petition referred to it within 60 days after the date of the petition’s
				referral. Within 60 days after—
												(i)the date the
				petition was submitted to the Secretary under subparagraph (A); or
												(ii)the day after the
				petition was referred to the Tobacco Products Scientific Advisory
				Committee,
												whichever occurs later, the
				Secretary shall by order either deny the petition or approve it.(C)ApprovalThe
				Secretary may approve—
												(i)a
				petition for an exemption for a tobacco product from a requirement if the
				Secretary determines that compliance with such requirement is not required to
				assure that the tobacco product will be in compliance with this chapter;
				and
												(ii)a
				petition for a variance for a tobacco product from a requirement if the
				Secretary determines that the methods to be used in, and the facilities and
				controls to be used for, the manufacture, packing, and storage of the tobacco
				product in lieu of the methods, facilities, and controls prescribed by the
				requirement are sufficient to assure that the tobacco product will be in
				compliance with this chapter.
												(D)ConditionsAn
				order of the Secretary approving a petition for a variance shall prescribe such
				conditions respecting the methods used in, and the facilities and controls used
				for, the manufacture, packing, and storage of the tobacco product to be granted
				the variance under the petition as may be necessary to assure that the tobacco
				product will be in compliance with this chapter.
											(E)HearingAfter
				the issuance of an order under subparagraph (B) respecting a petition, the
				petitioner shall have an opportunity for an informal hearing on such
				order.
											(3)ComplianceCompliance with requirements under this
				subsection shall not be required before the end of the 3-year period following
				the date of enactment of the Family Smoking Prevention and Tobacco Control
				Act.
										(f)Research and
				DevelopmentThe Secretary may enter into contracts for research,
				testing, and demonstrations respecting tobacco products and may obtain tobacco
				products for research, testing, and demonstration purposes.
									907.Tobacco product
				standards
									(a)In
				general
										(1)Special
				rules
											(A)Special rule for
				cigarettesBeginning 3 months
				after the date of enactment of the Family Smoking Prevention and Tobacco
				Control Act, a cigarette or any of its component parts (including the tobacco,
				filter, or paper) shall not contain, as a constituent (including a smoke
				constituent) or additive, an artificial or natural flavor (other than tobacco
				or menthol) or an herb or spice, including strawberry, grape, orange, clove,
				cinnamon, pineapple, vanilla, coconut, licorice, cocoa, chocolate, cherry, or
				coffee, that is a characterizing flavor of the tobacco product or tobacco
				smoke. Nothing in this subparagraph shall be construed to limit the Secretary’s
				authority to take action under this section or other sections of this Act
				applicable to menthol or any artificial or natural flavor, herb, or spice not
				specified in this subparagraph.
											(B)Additional
				special ruleBeginning 2 years after the date of enactment of the
				Family Smoking Prevention and Tobacco Control
				Act, a tobacco product manufacturer shall not use tobacco,
				including foreign grown tobacco, that contains a pesticide chemical residue
				that is at a level greater than is specified by any tolerance applicable under
				Federal law to domestically grown tobacco.
											(2)Revision of
				tobacco product standardsThe Secretary may revise the tobacco
				product standards in paragraph (1) in accordance with subsection (c).
										(3)Tobacco product
				standards
											(A)In
				generalThe Secretary may adopt tobacco product standards in
				addition to those in paragraph (1) if the Secretary finds that a tobacco
				product standard is appropriate for the protection of the public health.
											(B)Determinations
												(i)ConsiderationsIn making a finding described in
				subparagraph (A), the Secretary shall consider scientific evidence
				concerning—
													(I)the risks and
				benefits to the population as a whole, including users and nonusers of tobacco
				products, of the proposed standard;
													(II)the increased or
				decreased likelihood that existing users of tobacco products will stop using
				such products; and
													(III)the increased or
				decreased likelihood that those who do not use tobacco products will start
				using such products.
													(ii)Additional
				considerationsIn the event
				that the Secretary makes a determination, set forth in a proposed tobacco
				product standard in a proposed rule, that it is appropriate for the protection
				of public health to require the reduction or elimination of an additive,
				constituent (including a smoke con­stit­u­ent), or other component of a tobacco
				product because the Secretary has found that the additive, constituent, or
				other component is or may be harmful, any party objecting to the proposed
				standard on the ground that the proposed standard will not reduce or eliminate
				the risk of illness or injury may provide for the Secretary’s consideration
				scientific evidence that demonstrates that the proposed standard will not
				reduce or eliminate the risk of illness or injury.
												(4)Content of
				tobacco product standardsA tobacco product standard established
				under this section for a tobacco product—
											(A)shall include
				provisions that are appropriate for the protection of the public health,
				including provisions, where appropriate—
												(i)for nicotine
				yields of the product;
												(ii)for the reduction
				or elimination of other constituents, including smoke constituents, or harmful
				components of the product; or
												(iii)relating to any
				other requirement under subparagraph (B);
												(B)shall, where
				appropriate for the protection of the public health, include—
												(i)provisions
				respecting the construction, components, ingredients, additives, constituents,
				including smoke constituents, and properties of the tobacco product;
												(ii)provisions for
				the testing (on a sample basis or, if necessary, on an individual basis) of the
				tobacco product;
												(iii)provisions for
				the measurement of the tobacco product characteristics of the tobacco
				product;
												(iv)provisions
				requiring that the results of each or of certain of the tests of the tobacco
				product required to be made under clause (ii) show that the tobacco product is
				in conformity with the portions of the standard for which the test or tests
				were required; and
												(v)a
				provision requiring that the sale and distribution of the tobacco product be
				restricted but only to the extent that the sale and distribution of a tobacco
				product may be restricted under a regulation under section 906(d);
												(C)shall, where
				appropriate, require the use and prescribe the form and content of labeling for
				the proper use of the tobacco product; and
											(D)shall require tobacco products containing
				foreign-grown tobacco to meet the same standards applicable to tobacco products
				containing domestically grown tobacco.
											(5)Periodic
				reevaluation of tobacco product standardsThe Secretary shall
				provide for periodic evaluation of tobacco product standards established under
				this section to determine whether such standards should be changed to reflect
				new medical, scientific, or other technological data. The Secretary may provide
				for testing under paragraph (4)(B) by any person.
										(6)Involvement of
				other agencies; informed personsIn carrying out duties under
				this section, the Secretary shall endeavor to—
											(A)use personnel,
				facilities, and other technical support available in other Federal
				agencies;
											(B)consult with other
				Federal agencies concerned with standard setting and other nationally or
				internationally recognized standard-setting entities; and
											(C)invite appropriate
				participation, through joint or other conferences, workshops, or other means,
				by informed persons representative of scientific, professional, industry,
				agricultural, or consumer organizations who in the Secretary’s judgment can
				make a significant contribution.
											(b)Considerations
				by Secretary
										(1)Technical
				achievabilityThe Secretary
				shall consider information submitted in connection with a proposed standard
				regarding the technical achievability of compliance with such standard.
										(2)Other
				considerationsThe Secretary shall consider all other information
				submitted in connection with a proposed standard, including information
				concerning the countervailing effects of the tobacco product standard on the
				health of adolescent tobacco users, adult tobacco users, or nontobacco users,
				such as the creation of a significant demand for contraband or other tobacco
				products that do not meet the requirements of this chapter and the significance
				of such demand.
										(c)Proposed
				standards
										(1)In
				generalThe Secretary shall publish in the Federal Register a
				notice of proposed rulemaking for the establishment, amendment, or revocation
				of any tobacco product standard.
										(2)Requirements of
				noticeA notice of proposed rulemaking for the establishment or
				amendment of a tobacco product standard for a tobacco product shall—
											(A)set forth a
				finding with supporting justification that the tobacco product standard is
				appropriate for the protection of the public health;
											(B)invite interested
				persons to submit a draft or proposed tobacco product standard for
				consideration by the Secretary;
											(C)invite interested persons to submit
				comments on structuring the standard so that it does not advantage
				foreign-grown tobacco over domestically grown tobacco; and
											(D)invite the Secretary of Agriculture to
				provide any information or analysis which the Secretary of Agriculture believes
				is relevant to the proposed tobacco product standard.
											(3)FindingA
				notice of proposed rulemaking for the revocation of a tobacco product standard
				shall set forth a finding with supporting justification that the tobacco
				product standard is no longer appropriate for the protection of the public
				health.
										(4)CommentThe
				Secretary shall provide for a comment period of not less than 60 days.
										(d)Promulgation
										(1)In
				generalAfter the expiration
				of the period for comment on a notice of proposed rulemaking published under
				subsection (c) respecting a tobacco product standard and after consideration of
				comments submitted under subsections (b) and (c) and any report from the
				Tobacco Products Scientific Advisory Committee, the Secretary shall—
											(A)if the Secretary determines that the
				standard would be appropriate for the protection of the public health,
				promulgate a regulation establishing a tobacco product standard and publish in
				the Federal Register findings on the matters referred to in subsection (c);
				or
											(B)publish a notice
				terminating the proceeding for the development of the standard together with
				the reasons for such termination.
											(2)Effective
				dateA regulation
				establishing a tobacco product standard shall set forth the date or dates upon
				which the standard shall take effect, but no such regulation may take effect
				before 1 year after the date of its publication unless the Secretary determines
				that an earlier effective date is necessary for the protection of the public
				health. Such date or dates shall be established so as to minimize, consistent
				with the public health, economic loss to, and disruption or dislocation of,
				domestic and international trade. In establishing such effective date or dates,
				the Secretary shall consider information submitted in connection with a
				proposed product standard by interested parties, including manufacturers and
				tobacco growers, regarding the technical achievability of compliance with the
				standard, and including information concerning the existence of patents that
				make it impossible to comply in the timeframe envisioned in the proposed
				standard. If the Secretary determines, based on the Secretary’s evaluation of
				submitted comments, that a product standard can be met only by manufacturers
				requiring substantial changes to the methods of farming the domestically grown
				tobacco used by the manufacturer, the effective date of that product standard
				shall be not less than 2 years after the date of publication of the final
				regulation establishing the standard.
										(3)Limitation on
				power granted to the Food and Drug AdministrationBecause of the
				importance of a decision of the Secretary to issue a regulation—
											(A)banning all
				cigarettes, all smokeless tobacco products, all little cigars, all cigars other
				than little cigars, all pipe tobacco, or all roll-your-own tobacco products;
				or
											(B)requiring the
				reduction of nicotine yields of a tobacco product to zero,
											the
				Secretary is prohibited from taking such actions under this Act.(4)Amendment;
				revocation
											(A)AuthorityThe
				Secretary, upon the Secretary’s own initiative or upon petition of an
				interested person, may by a regulation, promulgated in accordance with the
				requirements of subsection (c) and paragraph (2), amend or revoke a tobacco
				product standard.
											(B)Effective
				dateThe Secretary may declare a proposed amendment of a tobacco
				product standard to be effective on and after its publication in the Federal
				Register and until the effective date of any final action taken on such
				amendment if the Secretary determines that making it so effective is in the
				public interest.
											(5)Referral to
				advisory committee
											(A)In
				generalThe Secretary may refer a proposed regulation for the
				establishment, amendment, or revocation of a tobacco product standard to the
				Tobacco Products Scientific Advisory Committee for a report and recommendation
				with respect to any matter involved in the proposed regulation which requires
				the exercise of scientific judgment.
											(B)Initiation of
				referralThe Secretary may make a referral under this
				paragraph—
												(i)on
				the Secretary’s own initiative; or
												(ii)upon the request
				of an interested person that—
													(I)demonstrates good
				cause for the referral; and
													(II)is made before
				the expiration of the period for submission of comments on the proposed
				regulation.
													(C)Provision of
				dataIf a proposed regulation is referred under this paragraph to
				the Tobacco Products Scientific Advisory Committee, the Secretary shall provide
				the Advisory Committee with the data and information on which such proposed
				regulation is based.
											(D)Report and
				recommendationThe Tobacco Products Scientific Advisory Committee
				shall, within 60 days after the referral of a proposed regulation under this
				paragraph and after independent study of the data and information furnished to
				it by the Secretary and other data and information before it, submit to the
				Secretary a report and recommendation respecting such regulation, together with
				all underlying data and information and a statement of the reason or basis for
				the recommendation.
											(E)Public
				availabilityThe Secretary shall make a copy of each report and
				recommendation under subparagraph (D) publicly available.
											(e)Menthol
				cigarettes
										(1)Referral;
				considerationsImmediately upon the establishment of the Tobacco
				Products Scientific Advisory Committee under section 917(a), the Secretary
				shall refer to the Committee for report and recommendation, under section
				917(c)(4), the issue of the impact of the use of menthol in cigarettes on the
				public health, including such use among children, African-Americans, Hispanics,
				and other racial and ethnic minorities. In its review, the Tobacco Products
				Scientific Advisory Committee shall address the considerations listed in
				subsections (a)(3)(B)(i) and (b).
										(2)Report and
				recommendationNot later than 1 year after its establishment, the
				Tobacco Product Scientific Advisory Committee shall submit to the Secretary the
				report and recommendations required pursuant to paragraph (1).
										(3)Rule of
				constructionNothing in this subsection shall be construed to
				limit the Secretary’s authority to take action under this section or other
				sections of this Act applicable to menthol.
										908.Notification
				and other remedies
									(a)NotificationIf
				the Secretary determines that—
										(1)a tobacco product
				which is introduced or delivered for introduction into interstate commerce for
				commercial distribution presents an unreasonable risk of substantial harm to
				the public health; and
										(2)notification under
				this subsection is necessary to eliminate the unreasonable risk of such harm
				and no more practicable means is available under the provisions of this chapter
				(other than this section) to eliminate such risk,
										the
				Secretary may issue such order as may be necessary to assure that adequate
				notification is provided in an appropriate form, by the persons and means best
				suited under the circumstances involved, to all persons who should properly
				receive such notification in order to eliminate such risk. The Secretary may
				order notification by any appropriate means, including public service
				announcements. Before issuing an order under this subsection, the Secretary
				shall consult with the persons who are to give notice under the order.(b)No Exemption
				From Other LiabilityCompliance with an order issued under this
				section shall not relieve any person from liability under Federal or State law.
				In awarding damages for economic loss in an action brought for the enforcement
				of any such liability, the value to the plaintiff in such action of any remedy
				provided under such order shall be taken into account.
									(c)Recall
				Authority
										(1)In
				generalIf the Secretary finds that there is a reasonable
				probability that a tobacco product contains a manufacturing or other defect not
				ordinarily contained in tobacco products on the market that would cause
				serious, adverse health consequences or death, the Secretary shall issue an
				order requiring the appropriate person (including the manufacturers, importers,
				distributors, or retailers of the tobacco product) to immediately cease
				distribution of such tobacco product. The order shall provide the person
				subject to the order with an opportunity for an informal hearing, to be held
				not later than 10 days after the date of the issuance of the order, on the
				actions required by the order and on whether the order should be amended to
				require a recall of such tobacco product. If, after providing an opportunity
				for such a hearing, the Secretary determines that inadequate grounds exist to
				support the actions required by the order, the Secretary shall vacate the
				order.
										(2)Amendment of
				order to require recall
											(A)In
				generalIf, after providing an opportunity for an informal
				hearing under paragraph (1), the Secretary determines that the order should be
				amended to include a recall of the tobacco product with respect to which the
				order was issued, the Secretary shall, except as provided in subparagraph (B),
				amend the order to require a recall. The Secretary shall specify a timetable in
				which the tobacco product recall will occur and shall require periodic reports
				to the Secretary describing the progress of the recall.
											(B)NoticeAn
				amended order under subparagraph (A)—
												(i)shall not include
				recall of a tobacco product from individuals; and
												(ii)shall provide for
				notice to persons subject to the risks associated with the use of such tobacco
				product.
												In
				providing the notice required by clause (ii), the Secretary may use the
				assistance of retailers and other persons who distributed such tobacco product.
				If a significant number of such persons cannot be identified, the Secretary
				shall notify such persons under section 705(b).(3)Remedy not
				exclusiveThe remedy provided by this subsection shall be in
				addition to remedies provided by subsection (a).
										909.Records and
				reports on tobacco products
									(a)In
				GeneralEvery person who is a tobacco product manufacturer or
				importer of a tobacco product shall establish and maintain such records, make
				such reports, and provide such information, as the Secretary may by regulation
				reasonably require to assure that such tobacco product is not adulterated or
				misbranded and to otherwise protect public health. Regulations prescribed under
				the preceding sentence—
										(1)may require a
				tobacco product manufacturer or importer to report to the Secretary whenever
				the manufacturer or importer receives or otherwise becomes aware of information
				that reasonably suggests that one of its marketed tobacco products may have
				caused or contributed to a serious unexpected adverse experience associated
				with the use of the product or any significant increase in the frequency of a
				serious, expected adverse product experience;
										(2)shall require
				reporting of other significant adverse tobacco product experiences as
				determined by the Secretary to be necessary to be reported;
										(3)shall not impose
				requirements unduly burdensome to a tobacco product manufacturer or importer,
				taking into account the cost of complying with such requirements and the need
				for the protection of the public health and the implementation of this
				chapter;
										(4)when prescribing
				the procedure for making requests for reports or information, shall require
				that each request made under such regulations for submission of a report or
				information to the Secretary state the reason or purpose for such request and
				identify to the fullest extent practicable such report or information;
										(5)when requiring
				submission of a report or information to the Secretary, shall state the reason
				or purpose for the submission of such report or information and identify to the
				fullest extent practicable such report or information; and
										(6)may not require
				that the identity of any patient or user be disclosed in records, reports, or
				information required under this subsection unless required for the medical
				welfare of an individual, to determine risks to public health of a tobacco
				product, or to verify a record, report, or information submitted under this
				chapter.
										In
				prescribing regulations under this subsection, the Secretary shall have due
				regard for the professional ethics of the medical profession and the interests
				of patients. The prohibitions of paragraph (6) continue to apply to records,
				reports, and information concerning any individual who has been a patient,
				irrespective of whether or when he ceases to be a patient.(b)Reports of
				Removals and Corrections
										(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				by regulation require a tobacco product manufacturer or importer of a tobacco
				product to report promptly to the Secretary any corrective action taken or
				removal from the market of a tobacco product undertaken by such manufacturer or
				importer if the removal or correction was undertaken—
											(A)to reduce a risk
				to health posed by the tobacco product; or
											(B)to remedy a
				violation of this chapter caused by the tobacco product which may present a
				risk to health.
											A tobacco
				product manufacturer or importer of a tobacco product who undertakes a
				corrective action or removal from the market of a tobacco product which is not
				required to be reported under this subsection shall keep a record of such
				correction or removal.(2)ExceptionNo
				report of the corrective action or removal of a tobacco product may be required
				under paragraph (1) if a report of the corrective action or removal is required
				and has been submitted under subsection (a).
										910.Application for
				review of certain tobacco products
									(a)In
				general
										(1)New tobacco
				product definedFor purposes of this section the term new
				tobacco product means—
											(A)any tobacco
				product (including those products in test markets) that was not commercially
				marketed in the United States as of February 15, 2007; or
											(B)any modification
				(including a change in design, any component, any part, or any constituent,
				including a smoke constituent, or in the content, delivery or form of nicotine,
				or any other additive or ingredient) of a tobacco product where the modified
				product was commercially marketed in the United States after February 15,
				2007.
											(2)Premarket review
				required
											(A)New
				productsAn order under subsection (c)(1)(A)(i) for a new tobacco
				product is required unless—
												(i)the manufacturer
				has submitted a report under section 905(j); and the Secretary has issued an
				order that the tobacco product—
													(I)is substantially
				equivalent to a tobacco product commercially marketed (other than for test
				marketing) in the United States as of February 15, 2007; and
													(II)is in compliance
				with the requirements of this Act; or
													(ii)the tobacco
				product is exempt from the requirements of section 905(j) pursuant to a
				regulation issued under section 905(j)(3).
												(B)Application to
				certain post-February 15, 2007, productsSubparagraph (A) shall
				not apply to a tobacco product—
												(i)that was first
				introduced or delivered for introduction into interstate commerce for
				commercial distribution in the United States after February 15, 2007, and prior
				to the date that is 21 months after the date of enactment of the Family Smoking
				Prevention and Tobacco Control Act; and
												(ii)for which a
				report was submitted under section 905(j) within such 21-month period,
												except
				that subparagraph (A) shall apply to the tobacco product if the Secretary
				issues an order that the tobacco product is not substantially
				equivalent.(3)Substantially
				equivalent defined
											(A)In
				generalIn this section and section 905(j), the term
				substantially equivalent or substantial equivalence
				means, with respect to the tobacco product being compared to the predicate
				tobacco product, that the Secretary by order has found that the tobacco
				product—
												(i)has the same
				characteristics as the predicate tobacco product; or
												(ii)has different
				characteristics and the information submitted contains information, including
				clinical data if deemed necessary by the Secretary, that demonstrates that it
				is not appropriate to regulate the product under this section because the
				product does not raise different questions of public health.
												(B)CharacteristicsIn
				subparagraph (A), the term characteristics means the materials,
				ingredients, design, composition, heating source, or other features of a
				tobacco product.
											(C)LimitationA
				tobacco product may not be found to be substantially equivalent to a predicate
				tobacco product that has been removed from the market at the initiative of the
				Secretary or that has been determined by a judicial order to be misbranded or
				adulterated.
											(4)Health
				information
											(A)SummaryAs
				part of a submission under section 905(j) respecting a tobacco product, the
				person required to file a premarket notification under such section shall
				provide an adequate summary of any health information related to the tobacco
				product or state that such information will be made available upon request by
				any person.
											(B)Required
				informationAny summary under subparagraph (A) respecting a
				tobacco product shall contain detailed information regarding data concerning
				adverse health effects and shall be made available to the public by the
				Secretary within 30 days of the issuance of a determination that such tobacco
				product is substantially equivalent to another tobacco product.
											(b)Application
										(1)ContentsAn
				application under this section shall contain—
											(A)full reports of
				all information, published or known to, or which should reasonably be known to,
				the applicant, concerning investigations which have been made to show the
				health risks of such tobacco product and whether such tobacco product presents
				less risk than other tobacco products;
											(B)a full statement
				of the components, ingredients, additives, and properties, and of the principle
				or principles of operation, of such tobacco product;
											(C)a full description
				of the methods used in, and the facilities and controls used for, the
				manufacture, processing, and, when relevant, packing and installation of, such
				tobacco product;
											(D)an identifying
				reference to any tobacco product standard under section 907 which would be
				applicable to any aspect of such tobacco product, and either adequate
				information to show that such aspect of such tobacco product fully meets such
				tobacco product standard or adequate information to justify any deviation from
				such standard;
											(E)such samples of
				such tobacco product and of components thereof as the Secretary may reasonably
				require;
											(F)specimens of the
				labeling proposed to be used for such tobacco product; and
											(G)such other
				information relevant to the subject matter of the application as the Secretary
				may require.
											(2)Referral to
				tobacco products scientific advisory committeeUpon receipt of an
				application meeting the requirements set forth in paragraph (1), the
				Secretary—
											(A)may, on the
				Secretary’s own initiative; or
											(B)may, upon the
				request of an applicant,
											refer such
				application to the Tobacco Products Scientific Advisory Committee for reference
				and for submission (within such period as the Secretary may establish) of a
				report and recommendation respecting the application, together with all
				underlying data and the reasons or basis for the recommendation.(c)Action on
				Application
										(1)Deadline
											(A)In
				generalAs promptly as possible, but in no event later than 180
				days after the receipt of an application under subsection (b), the Secretary,
				after considering the report and recommendation submitted under subsection
				(b)(2), shall—
												(i)issue an order
				that the new product may be introduced or delivered for introduction into
				interstate commerce if the Secretary finds that none of the grounds specified
				in paragraph (2) of this subsection applies; or
												(ii)issue an order
				that the new product may not be introduced or delivered for introduction into
				interstate commerce if the Secretary finds (and sets forth the basis for such
				finding as part of or accompanying such denial) that 1 or more grounds for
				denial specified in paragraph (2) of this subsection apply.
												(B)Restrictions on
				sale and distributionAn order under subparagraph (A)(i) may
				require that the sale and distribution of the tobacco product be restricted but
				only to the extent that the sale and distribution of a tobacco product may be
				restricted under a regulation under section 906(d).
											(2)Denial of
				applicationThe Secretary shall deny an application submitted
				under subsection (b) if, upon the basis of the information submitted to the
				Secretary as part of the application and any other information before the
				Secretary with respect to such tobacco product, the Secretary finds
				that—
											(A)there is a lack of
				a showing that permitting such tobacco product to be marketed would be
				appropriate for the protection of the public health;
											(B)the methods used
				in, or the facilities or controls used for, the manufacture, processing, or
				packing of such tobacco product do not conform to the requirements of section
				906(e);
											(C)based on a fair
				evaluation of all material facts, the proposed labeling is false or misleading
				in any particular; or
											(D)such tobacco
				product is not shown to conform in all respects to a tobacco product standard
				in effect under section 907, and there is a lack of adequate information to
				justify the deviation from such standard.
											(3)Denial
				informationAny denial of an application shall, insofar as the
				Secretary determines to be practicable, be accompanied by a statement informing
				the applicant of the measures required to remove such application from deniable
				form (which measures may include further research by the applicant in
				accordance with 1 or more protocols prescribed by the Secretary).
										(4)Basis for
				findingFor purposes of this section, the finding as to whether
				the marketing of a tobacco product for which an application has been submitted
				is appropriate for the protection of the public health shall be determined with
				respect to the risks and benefits to the population as a whole, including users
				and nonusers of the tobacco product, and taking into account—
											(A)the increased or
				decreased likelihood that existing users of tobacco products will stop using
				such products; and
											(B)the increased or
				decreased likelihood that those who do not use tobacco products will start
				using such products.
											(5)Basis for
				action
											(A)InvestigationsFor
				purposes of paragraph (2)(A), whether permitting a tobacco product to be
				marketed would be appropriate for the protection of the public health shall,
				when appropriate, be determined on the basis of well-controlled investigations,
				which may include 1 or more clinical investigations by experts qualified by
				training and experience to evaluate the tobacco product.
											(B)Other
				evidenceIf the Secretary determines that there exists valid
				scientific evidence (other than evidence derived from investigations described
				in subparagraph (A)) which is sufficient to evaluate the tobacco product, the
				Secretary may authorize that the determination for purposes of paragraph (2)(A)
				be made on the basis of such evidence.
											(d)Withdrawal and
				Temporary Suspension
										(1)In
				generalThe Secretary shall, upon obtaining, where appropriate,
				advice on scientific matters from the Tobacco Products Scientific Advisory
				Committee, and after due notice and opportunity for informal hearing for a
				tobacco product for which an order was issued under subsection (c)(1)(A)(i),
				issue an order withdrawing the order if the Secretary finds—
											(A)that the continued
				marketing of such tobacco product no longer is appropriate for the protection
				of the public health;
											(B)that the
				application contained or was accompanied by an untrue statement of a material
				fact;
											(C)that the
				applicant—
												(i)has failed to
				establish a system for maintaining records, or has repeatedly or deliberately
				failed to maintain records or to make reports, required by an applicable
				regulation under section 909;
												(ii)has refused to
				permit access to, or copying or verification of, such records as required by
				section 704; or
												(iii)has not complied
				with the requirements of section 905;
												(D)on the basis of
				new information before the Secretary with respect to such tobacco product,
				evaluated together with the evidence before the Secretary when the application
				was reviewed, that the methods used in, or the facilities and controls used
				for, the manufacture, processing, packing, or installation of such tobacco
				product do not conform with the requirements of section 906(e) and were not
				brought into conformity with such requirements within a reasonable time after
				receipt of written notice from the Secretary of nonconformity;
											(E)on the basis of
				new information before the Secretary, evaluated together with the evidence
				before the Secretary when the application was reviewed, that the labeling of
				such tobacco product, based on a fair evaluation of all material facts, is
				false or misleading in any particular and was not corrected within a reasonable
				time after receipt of written notice from the Secretary of such fact; or
											(F)on the basis of
				new information before the Secretary, evaluated together with the evidence
				before the Secretary when such order was issued, that such tobacco product is
				not shown to conform in all respects to a tobacco product standard which is in
				effect under section 907, compliance with which was a condition to the issuance
				of an order relating to the application, and that there is a lack of adequate
				information to justify the deviation from such standard.
											(2)AppealThe
				holder of an application subject to an order issued under paragraph (1)
				withdrawing an order issued pursuant to subsection (c)(1)(A)(i) may, by
				petition filed on or before the 30th day after the date upon which such holder
				receives notice of such withdrawal, obtain review thereof in accordance with
				section 912.
										(3)Temporary
				suspensionIf, after providing an opportunity for an informal
				hearing, the Secretary determines there is reasonable probability that the
				continuation of distribution of a tobacco product under an order would cause
				serious, adverse health consequences or death, that is greater than ordinarily
				caused by tobacco products on the market, the Secretary shall by order
				temporarily suspend the authority of the manufacturer to market the product. If
				the Secretary issues such an order, the Secretary shall proceed expeditiously
				under paragraph (1) to withdraw such application.
										(e)Service of
				OrderAn order issued by the Secretary under this section shall
				be served—
										(1)in person by any
				officer or employee of the department designated by the Secretary; or
										(2)by mailing the
				order by registered mail or certified mail addressed to the applicant at the
				applicant’s last known address in the records of the Secretary.
										(f)Records
										(1)Additional
				informationIn the case of any tobacco product for which an order
				issued pursuant to subsection (c)(1)(A)(i) for an application filed under
				subsection (b) is in effect, the applicant shall establish and maintain such
				records, and make such reports to the Secretary, as the Secretary may by
				regulation, or by order with respect to such application, prescribe on the
				basis of a finding that such records and reports are necessary in order to
				enable the Secretary to determine, or facilitate a determination of, whether
				there is or may be grounds for withdrawing or temporarily suspending such
				order.
										(2)Access to
				recordsEach person required under this section to maintain
				records, and each person in charge of custody thereof, shall, upon request of
				an officer or employee designated by the Secretary, permit such officer or
				employee at all reasonable times to have access to and copy and verify such
				records.
										(g)Investigational
				Tobacco Product Exemption for Investigational UseThe Secretary
				may exempt tobacco products intended for investigational use from the
				provisions of this chapter under such conditions as the Secretary may by
				regulation prescribe.
									911.Modified risk
				tobacco products
									(a)In
				GeneralNo person may introduce or deliver for introduction into
				interstate commerce any modified risk tobacco product unless an order issued
				pursuant to subsection (g) is effective with respect to such product.
									(b)DefinitionsIn
				this section:
										(1)Modified risk
				tobacco productThe term modified risk tobacco
				product means any tobacco product that is sold or distributed for use to
				reduce harm or the risk of tobacco-related disease associated with commercially
				marketed tobacco products.
										(2)Sold or
				distributed
											(A)In
				generalWith respect to a tobacco product, the term sold or
				distributed for use to reduce harm or the risk of tobacco-related disease
				associated with commercially marketed tobacco products means a tobacco
				product—
												(i)the label,
				labeling, or advertising of which represents explicitly or implicitly
				that—
													(I)the tobacco
				product presents a lower risk of tobacco-related disease or is less harmful
				than one or more other commercially marketed tobacco products;
													(II)the tobacco
				product or its smoke contains a reduced level of a substance or presents a
				reduced exposure to a substance; or
													(III)the tobacco
				product or its smoke does not contain or is free of a substance;
													(ii)the label,
				labeling, or advertising of which uses the descriptors light,
				mild, or low or similar descriptors; or
												(iii)the tobacco
				product manufacturer of which has taken any action directed to consumers
				through the media or otherwise, other than by means of the tobacco product’s
				label, labeling, or advertising, after the date of enactment of the Family
				Smoking Prevention and Tobacco Control Act, respecting the product that would
				be reasonably expected to result in consumers believing that the tobacco
				product or its smoke may present a lower risk of disease or is less harmful
				than one or more commercially marketed tobacco products, or presents a reduced
				exposure to, or does not contain or is free of, a substance or
				substances.
												(B)LimitationNo
				tobacco product shall be considered to be sold or distributed for use to
				reduce harm or the risk of tobacco-related disease associated with commercially
				marketed tobacco products, except as described in subparagraph
				(A).
											(C)Smokeless
				tobacco productNo smokeless
				tobacco product shall be considered to be sold or distributed for use to
				reduce harm or the risk of tobacco-related disease associated with commercially
				marketed tobacco products solely because its label, labeling, or
				advertising uses the following phrases to describe such product and its use:
				smokeless tobacco, smokeless tobacco product,
				not consumed by smoking, does not produce smoke,
				smokefree, smoke-free, without
				smoke, no smoke, or not smoke.
											(3)Effective
				dateThe provisions of paragraph (2)(A)(ii) shall take effect 12
				months after the date of enactment of the Family Smoking Prevention and Tobacco
				Control Act for those products whose label, labeling, or advertising contains
				the terms described in such paragraph on such date of enactment. The effective
				date shall be with respect to the date of manufacture, provided that, in any
				case, beginning 30 days after such effective date, a manufacturer shall not
				introduce into the domestic commerce of the United States any product,
				irrespective of the date of manufacture, that is not in conformance with
				paragraph (2)(A)(ii).
										(c)Tobacco
				dependence productsA product that is intended to be used for the
				treatment of tobacco dependence, including smoking cessation, is not a modified
				risk tobacco product under this section if it has been approved as a drug or
				device by the Food and Drug Administration and is subject to the requirements
				of chapter V.
									(d)FilingAny
				person may file with the Secretary an application for a modified risk tobacco
				product. Such application shall include—
										(1)a description of
				the proposed product and any proposed advertising and labeling;
										(2)the conditions for
				using the product;
										(3)the formulation of
				the product;
										(4)sample product
				labels and labeling;
										(5)all documents
				(including underlying scientific information) relating to research findings
				conducted, supported, or possessed by the tobacco product manufacturer relating
				to the effect of the product on tobacco-related diseases and health-related
				conditions, including information both favorable and unfavorable to the ability
				of the product to reduce risk or exposure and relating to human health;
										(6)data and
				information on how consumers actually use the tobacco product; and
										(7)such other
				information as the Secretary may require.
										(e)Public
				availabilityThe Secretary shall make the application described
				in subsection (d) publicly available (except matters in the application which
				are trade secrets or otherwise confidential, commercial information) and shall
				request comments by interested persons on the information contained in the
				application and on the label, labeling, and advertising accompanying such
				application.
									(f)Advisory
				committee
										(1)In
				generalThe Secretary shall refer to the Tobacco Products
				Scientific Advisory Committee any application submitted under this
				section.
										(2)RecommendationsNot
				later than 60 days after the date an application is referred to the Tobacco
				Products Scientific Advisory Committee under paragraph (1), the Advisory
				Committee shall report its recommendations on the application to the
				Secretary.
										(g)Marketing
										(1)Modified risk
				productsExcept as provided in paragraph (2), the Secretary
				shall, with respect to an application submitted under this section, issue an
				order that a modified risk product may be commercially marketed only if the
				Secretary determines that the applicant has demonstrated that such product, as
				it is actually used by consumers, will—
											(A)significantly
				reduce harm and the risk of tobacco-related disease to individual tobacco
				users; and
											(B)benefit the health
				of the population as a whole taking into account both users of tobacco products
				and persons who do not currently use tobacco products.
											(2)Special rule for
				certain products
											(A)In
				generalThe Secretary may issue an order that a tobacco product
				may be introduced or delivered for introduction into interstate commerce,
				pursuant to an application under this section, with respect to a tobacco
				product that may not be commercially marketed under paragraph (1) if the
				Secretary makes the findings required under this paragraph and determines that
				the applicant has demonstrated that—
												(i)such order would
				be appropriate to promote the public health;
												(ii)any aspect of the
				label, labeling, and advertising for such product that would cause the tobacco
				product to be a modified risk tobacco product under subsection (b) is limited
				to an explicit or implicit representation that such tobacco product or its
				smoke does not contain or is free of a substance or contains a reduced level of
				a substance, or presents a reduced exposure to a substance in tobacco
				smoke;
												(iii)scientific
				evidence is not available and, using the best available scientific methods,
				cannot be made available without conducting long-term epidemiological studies
				for an application to meet the standards set forth in paragraph (1); and
												(iv)the scientific
				evidence that is available without conducting long-term epidemiological studies
				demonstrates that a measurable and substantial reduction in morbidity or
				mortality among individual tobacco users is reasonably likely in subsequent
				studies.
												(B)Additional
				findings requiredTo issue an order under subparagraph (A) the
				Secretary must also find that the applicant has demonstrated that—
												(i)the magnitude of
				the overall reductions in exposure to the substance or substances which are the
				subject of the application is substantial, such substance or substances are
				harmful, and the product as actually used exposes consumers to the specified
				reduced level of the substance or substances;
												(ii)the product as
				actually used by consumers will not expose them to higher levels of other
				harmful substances compared to the similar types of tobacco products then on
				the market unless such increases are minimal and the reasonably likely overall
				impact of use of the product remains a substantial and measurable reduction in
				overall morbidity and mortality among individual tobacco users;
												(iii)testing of
				actual consumer perception shows that, as the applicant proposes to label and
				market the product, consumers will not be misled into believing that the
				product—
													(I)is or has been
				demonstrated to be less harmful; or
													(II)presents or has
				been demonstrated to present less of a risk of disease than 1 or more other
				commercially marketed tobacco products; and
													(iv)issuance of an
				order with respect to the application is expected to benefit the health of the
				population as a whole taking into account both users of tobacco products and
				persons who do not currently use tobacco products.
												(C)Conditions of
				marketing
												(i)In
				generalApplications subject to an order under this paragraph
				shall be limited to a term of not more than 5 years, but may be renewed upon a
				finding by the Secretary that the requirements of this paragraph continue to be
				satisfied based on the filing of a new application.
												(ii)Agreements by
				applicantAn order under this paragraph shall be conditioned on
				the applicant’s agreement to conduct postmarket surveillance and studies and to
				submit to the Secretary the results of such surveillance and studies to
				determine the impact of the order on consumer perception, behavior, and health
				and to enable the Secretary to review the accuracy of the determinations upon
				which the order was based in accordance with a protocol approved by the
				Secretary.
												(iii)Annual
				submissionThe results of such postmarket surveillance and
				studies described in clause (ii) shall be submitted annually.
												(3)BasisThe
				determinations under paragraphs (1) and (2) shall be based on—
											(A)the scientific
				evidence submitted by the applicant; and
											(B)scientific
				evidence and other information that is made available to the Secretary.
											(4)Benefit to
				health of individuals and of population as a wholeIn making the
				determinations under paragraphs (1) and (2), the Secretary shall take into
				account—
											(A)the relative
				health risks to individuals of the tobacco product that is the subject of the
				application;
											(B)the increased or
				decreased likelihood that existing users of tobacco products who would
				otherwise stop using such products will switch to the tobacco product that is
				the subject of the application;
											(C)the increased or
				decreased likelihood that persons who do not use tobacco products will start
				using the tobacco product that is the subject of the application;
											(D)the risks and
				benefits to persons from the use of the tobacco product that is the subject of
				the application as compared to the use of products for smoking cessation
				approved under chapter V to treat nicotine dependence; and
											(E)comments, data,
				and information submitted by interested persons.
											(h)Additional
				Conditions for Marketing
										(1)Modified risk
				productsThe Secretary shall require for the marketing of a
				product under this section that any advertising or labeling concerning modified
				risk products enable the public to comprehend the information concerning
				modified risk and to understand the relative significance of such information
				in the context of total health and in relation to all of the diseases and
				health-related conditions associated with the use of tobacco products.
										(2)Comparative
				claims
											(A)In
				generalThe Secretary may require for the marketing of a product
				under this subsection that a claim comparing a tobacco product to 1 or more
				other commercially marketed tobacco products shall compare the tobacco product
				to a commercially marketed tobacco product that is representative of that type
				of tobacco product on the market (for example the average value of the top 3
				brands of an established regular tobacco product).
											(B)Quantitative
				comparisonsThe Secretary may also require, for purposes of
				subparagraph (A), that the percent (or fraction) of change and identity of the
				reference tobacco product and a quantitative comparison of the amount of the
				substance claimed to be reduced shall be stated in immediate proximity to the
				most prominent claim.
											(3)Label
				disclosure
											(A)In
				generalThe Secretary may require the disclosure on the label of
				other substances in the tobacco product, or substances that may be produced by
				the consumption of that tobacco product, that may affect a disease or
				health-related condition or may increase the risk of other diseases or
				health-related conditions associated with the use of tobacco products.
											(B)Conditions of
				useIf the conditions of use of the tobacco product may affect
				the risk of the product to human health, the Secretary may require the labeling
				of conditions of use.
											(4)TimeAn
				order issued under subsection (g)(1) shall be effective for a specified period
				of time.
										(5)AdvertisingThe
				Secretary may require, with respect to a product for which an applicant
				obtained an order under subsection (g)(1), that the product comply with
				requirements relating to advertising and promotion of the tobacco
				product.
										(i)Postmarket
				Surveillance and Studies
										(1)In
				generalThe Secretary shall require, with respect to a product
				for which an applicant obtained an order under subsection (g)(1), that the
				applicant conduct postmarket surveillance and studies for such a tobacco
				product to determine the impact of the order issuance on consumer perception,
				behavior, and health, to enable the Secretary to review the accuracy of the
				determinations upon which the order was based, and to provide information that
				the Secretary determines is otherwise necessary regarding the use or health
				risks involving the tobacco product. The results of postmarket surveillance and
				studies shall be submitted to the Secretary on an annual basis.
										(2)Surveillance
				protocolEach applicant required to conduct a surveillance of a
				tobacco product under paragraph (1) shall, within 30 days after receiving
				notice that the applicant is required to conduct such surveillance, submit, for
				the approval of the Secretary, a protocol for the required surveillance. The
				Secretary, within 60 days of the receipt of such protocol, shall determine if
				the principal investigator proposed to be used in the surveillance has
				sufficient qualifications and experience to conduct such surveillance and if
				such protocol will result in collection of the data or other information
				designated by the Secretary as necessary to protect the public health.
										(j)Withdrawal of
				AuthorizationThe Secretary, after an opportunity for an informal
				hearing, shall withdraw an order under subsection (g) if the Secretary
				determines that—
										(1)the applicant,
				based on new information, can no longer make the demonstrations required under
				subsection (g), or the Secretary can no longer make the determinations required
				under subsection (g);
										(2)the application
				failed to include material information or included any untrue statement of
				material fact;
										(3)any explicit or
				implicit representation that the product reduces risk or exposure is no longer
				valid, including if—
											(A)a tobacco product
				standard is established pursuant to section 907;
											(B)an action is taken
				that affects the risks presented by other commercially marketed tobacco
				products that were compared to the product that is the subject of the
				application; or
											(C)any postmarket
				surveillance or studies reveal that the order is no longer consistent with the
				protection of the public health;
											(4)the applicant
				failed to conduct or submit the postmarket surveillance and studies required
				under subsection (g)(2)(C)(ii) or subsection (i); or
										(5)the applicant
				failed to meet a condition imposed under subsection (h).
										(k)Chapter IV or
				VA product for which the Secretary has issued an order pursuant
				to subsection (g) shall not be subject to chapter IV or V.
									(l)Implementing
				Regulations or Guidance
										(1)Scientific
				evidenceNot later than 2 years after the date of enactment of
				the Family Smoking Prevention and Tobacco Control Act, the Secretary shall
				issue regulations or guidance (or any combination thereof) on the scientific
				evidence required for assessment and ongoing review of modified risk tobacco
				products. Such regulations or guidance shall—
											(A)to the extent that
				adequate scientific evidence exists, establish minimum standards for scientific
				studies needed prior to issuing an order under subsection (g) to show that a
				substantial reduction in morbidity or mortality among individual tobacco users
				occurs for products described in subsection (g)(1) or is reasonably likely for
				products described in subsection (g)(2);
											(B)include validated
				biomarkers, intermediate clinical endpoints, and other feasible outcome
				measures, as appropriate;
											(C)establish minimum
				standards for postmarket studies, that shall include regular and long-term
				assessments of health outcomes and mortality, intermediate clinical endpoints,
				consumer perception of harm reduction, and the impact on quitting behavior and
				new use of tobacco products, as appropriate;
											(D)establish minimum
				standards for required postmarket surveillance, including ongoing assessments
				of consumer perception;
											(E)require that data
				from the required studies and surveillance be made available to the Secretary
				prior to the decision on renewal of a modified risk tobacco product; and
											(F)establish a reasonable timetable for the
				Secretary to review an application under this section.
											(2)ConsultationThe
				regulations or guidance issued under paragraph (1) shall be developed in
				consultation with the Institute of Medicine, and with the input of other
				appropriate scientific and medical experts, on the design and conduct of such
				studies and surveillance.
										(3)RevisionThe
				regulations or guidance under paragraph (1) shall be revised on a regular basis
				as new scientific information becomes available.
										(4)New tobacco
				productsNot later than 2 years after the date of enactment of
				the Family Smoking Prevention and Tobacco Control Act, the Secretary shall
				issue a regulation or guidance that permits the filing of a single application
				for any tobacco product that is a new tobacco product under section 910 and
				which the applicant seeks to commercially market under this section.
										(m)DistributorsExcept as provided in this section, no
				distributor may take any action, after the date of enactment of the Family
				Smoking Prevention and Tobacco Control Act, with respect to a tobacco product
				that would reasonably be expected to result in consumers believing that the
				tobacco product or its smoke may present a lower risk of disease or is less
				harmful than one or more commercially marketed tobacco products, or presents a
				reduced exposure to, or does not contain or is free of, a substance or
				substances.
									912.Judicial
				review
									(a)Right To
				Review
										(1)In
				generalNot later than 30 days after—
											(A)the promulgation
				of a regulation under section 907 establishing, amending, or revoking a tobacco
				product standard; or
											(B)a denial of an
				application under section 910(c),
											any person
				adversely affected by such regulation or denial may file a petition for
				judicial review of such regulation or denial with the United States Court of
				Appeals for the District of Columbia or for the circuit in which such person
				resides or has their principal place of business.(2)Requirements
											(A)Copy of
				petitionA copy of the petition filed under paragraph (1) shall
				be transmitted by the clerk of the court involved to the Secretary.
											(B)Record of
				proceedingsOn receipt of a petition under subparagraph (A), the
				Secretary shall file in the court in which such petition was filed—
												(i)the record of the
				proceedings on which the regulation or order was based; and
												(ii)a
				statement of the reasons for the issuance of such a regulation or order.
												(C)Definition of
				recordIn this section, the term record
				means—
												(i)all notices and
				other matter published in the Federal Register with respect to the regulation
				or order reviewed;
												(ii)all information
				submitted to the Secretary with respect to such regulation or order;
												(iii)proceedings of
				any panel or advisory committee with respect to such regulation or
				order;
												(iv)any hearing held
				with respect to such regulation or order; and
												(v)any other
				information identified by the Secretary, in the administrative proceeding held
				with respect to such regulation or order, as being relevant to such regulation
				or order.
												(b)Standard of
				ReviewUpon the filing of the petition under subsection (a) for
				judicial review of a regulation or order, the court shall have jurisdiction to
				review the regulation or order in accordance with
				chapter
				7 of title 5, United States Code, and to grant appropriate
				relief, including interim relief, as provided for in such chapter. A regulation
				or denial described in subsection (a) shall be reviewed in accordance with
				section
				706(2)(A) of title 5, United States Code.
									(c)Finality of
				JudgmentThe judgment of the court affirming or setting aside, in
				whole or in part, any regulation or order shall be final, subject to review by
				the Supreme Court of the United States upon certiorari or certification, as
				provided in section
				1254 of title 28, United States Code.
									(d)Other
				RemediesThe remedies provided for in this section shall be in
				addition to, and not in lieu of, any other remedies provided by law.
									(e)Regulations and
				Orders Must Recite Basis in RecordTo facilitate judicial review,
				a regulation or order issued under section 906, 907, 908, 909, 910, or 916
				shall contain a statement of the reasons for the issuance of such regulation or
				order in the record of the proceedings held in connection with its
				issuance.
									913.Equal treatment
				of retail outletsThe
				Secretary shall issue regulations to require that retail establishments for
				which the predominant business is the sale of tobacco products comply with any
				advertising restrictions applicable to retail establishments accessible to
				individuals under the age of 18.
								914.Jurisdiction of
				and coordination with the federal trade commission
									(a)Jurisdiction
										(1)In
				generalExcept where expressly provided in this chapter, nothing
				in this chapter shall be construed as limiting or diminishing the authority of
				the Federal Trade Commission to enforce the laws under its jurisdiction with
				respect to the advertising, sale, or distribution of tobacco products.
										(2)EnforcementAny
				advertising that violates this chapter or a provision of the regulations
				referred to in section 102 of the Family Smoking Prevention and Tobacco Control
				Act, is an unfair or deceptive act or practice under section 5(a) of the
				Federal Trade Commission Act and shall be considered a violation of a rule
				promulgated under section 18 of that Act.
										(b)CoordinationWith
				respect to the requirements of section 4 of the Federal Cigarette Labeling and
				Advertising Act and section 3 of the Comprehensive Smokeless Tobacco Health
				Education Act of 1986—
										(1)the Chairman of
				the Federal Trade Commission shall coordinate with the Secretary concerning the
				enforcement of such Act as such enforcement relates to unfair or deceptive acts
				or practices in the advertising of cigarettes or smokeless tobacco; and
										(2)the Secretary
				shall consult with the Chairman of such Commission in revising the label
				statements and requirements under such sections.
										915.Regulation
				requirement
									(a)Testing,
				Reporting, and DisclosureNot later than 36 months after the date
				of enactment of the Family Smoking Prevention and Tobacco Control Act, the
				Secretary shall promulgate regulations under this Act that meet the
				requirements of subsection (b).
									(b)Contents of
				RulesThe regulations promulgated under subsection (a)—
										(1)shall require testing and reporting of
				tobacco product constituents, ingredients, and additives, including smoke
				constituents, by brand and subbrand that the Secretary determines should be
				tested to protect the public health, provided that, for purposes of the testing
				requirements of this paragraph, tobacco products manufactured and sold by a
				single tobacco product manufacturer that are identical in all respects except
				the labels, packaging design, logo, trade dress, trademark, brand name, or any
				combination thereof, shall be considered as a single brand; and
										(2)may require that
				tobacco product manufacturers, packagers, or importers make disclosures
				relating to the results of the testing of tar and nicotine through labels or
				advertising or other appropriate means, and make disclosures regarding the
				results of the testing of other constituents, including smoke constituents,
				ingredients, or additives, that the Secretary determines should be disclosed to
				the public to protect the public health and will not mislead consumers about
				the risk of tobacco-related disease.
										(c)AuthorityThe
				Secretary shall have the authority under this chapter to conduct or to require
				the testing, reporting, or disclosure of tobacco product constituents,
				including smoke constituents.
									(d)Small tobacco
				product manufacturers
										(1)First compliance
				dateThe initial regulations
				promulgated under subsection (a) shall not impose requirements on small tobacco
				product manufacturers before the later of—
											(A)the end of the
				2-year period following the final promulgation of such regulations; and
											(B)the initial date set by the Secretary for
				compliance with such regulations by manufacturers that are not small tobacco
				product manufacturers.
											(2)Testing and
				reporting initial compliance period
											(A)4-year
				periodThe initial
				regulations promulgated under subsection (a) shall give each small tobacco
				product manufacturer a 4-year period over which to conduct testing and
				reporting for all of its tobacco products. Subject to paragraph (1), the end of
				the first year of such 4-year period shall coincide with the initial date of
				compliance under this section set by the Secretary with respect to
				manufacturers that are not small tobacco product manufacturers or the end of
				the 2-year period following the final promulgation of such regulations, as
				described in paragraph (1)(A). A small tobacco product manufacturer shall be
				required—
												(i)to conduct such testing and reporting for
				25 percent of its tobacco products during each year of such 4-year period;
				and
												(ii)to conduct such testing and reporting for
				its largest-selling tobacco products (as determined by the Secretary) before
				its other tobacco products, or in such other order of priority as determined by
				the Secretary.
												(B)Case-by-case
				delayNotwithstanding subparagraph (A), the Secretary may, on a
				case-by-case basis, delay the date by which an individual small tobacco product
				manufacturer must conduct testing and reporting for its tobacco products under
				this section based upon a showing of undue hardship to such manufacturer.
				Notwithstanding the preceding sentence, the Secretary shall not extend the
				deadline for a small tobacco product manufacturer to conduct testing and
				reporting for all of its tobacco products beyond a total of 5 years after the
				initial date of compliance under this section set by the Secretary with respect
				to manufacturers that are not small tobacco product manufacturers.
											(3)Subsequent and
				additional testing and reportingThe regulations promulgated under
				subsection (a) shall provide that, with respect to any subsequent or additional
				testing and reporting of tobacco products required under this section, such
				testing and reporting by a small tobacco product manufacturer shall be
				conducted in accordance with the timeframes described in paragraph (2)(A),
				except that, in the case of a new product, or if there has been a modification
				described in section 910(a)(1)(B) of any product of a small tobacco product
				manufacturer since the last testing and reporting required under this section,
				the Secretary shall require that any subsequent or additional testing and
				reporting be conducted in accordance with the same timeframe applicable to
				manufacturers that are not small tobacco product manufacturers.
										(4)Joint laboratory
				testing servicesThe
				Secretary shall allow any 2 or more small tobacco product manufacturers to join
				together to purchase laboratory testing services required by this section on a
				group basis in order to ensure that such manufacturers receive access to, and
				fair pricing of, such testing services.
										(e)Extensions for
				limited laboratory capacity
										(1)In
				generalThe regulations promulgated under subsection (a) shall
				provide that a small tobacco product manufacturer shall not be considered to be
				in violation of this section before the deadline applicable under paragraphs
				(3) and (4), if—
											(A)the tobacco
				products of such manufacturer are in compliance with all other requirements of
				this chapter; and
											(B)the conditions
				described in paragraph (2) are met.
											(2)ConditionsNotwithstanding the requirements of this
				section, the Secretary may delay the date by which a small tobacco product
				manufacturer must be in compliance with the testing and reporting required by
				this section until such time as the testing is reported if, not later than 90
				days before the deadline for reporting in accordance with this section, a small
				tobacco product manufacturer provides evidence to the Secretary demonstrating
				that—
											(A)the manufacturer has submitted the required
				products for testing to a laboratory and has done so sufficiently in advance of
				the deadline to create a reasonable expectation of completion by the
				deadline;
											(B)the products
				currently are awaiting testing by the laboratory; and
											(C)neither that laboratory nor any other
				laboratory is able to complete testing by the deadline at customary,
				nonexpedited testing fees.
											(3)ExtensionThe
				Secretary, taking into account the laboratory testing capacity that is
				available to tobacco product manufacturers, shall review and verify the
				evidence submitted by a small tobacco product manufacturer in accordance with
				paragraph (2). If the Secretary finds that the conditions described in such
				paragraph are met, the Secretary shall notify the small tobacco product
				manufacturer that the manufacturer shall not be considered to be in violation
				of the testing and reporting requirements of this section until the testing is
				reported or until 1 year after the reporting deadline has passed, whichever
				occurs sooner. If, however, the Secretary has not made a finding before the
				reporting deadline, the manufacturer shall not be considered to be in violation
				of such requirements until the Secretary finds that the conditions described in
				paragraph (2) have not been met, or until 1 year after the reporting deadline,
				whichever occurs sooner.
										(4)Additional
				extensionIn addition to the
				time that may be provided under paragraph (3), the Secretary may provide
				further extensions of time, in increments of no more than 1 year, for required
				testing and reporting to occur if the Secretary determines, based on evidence
				properly and timely submitted by a small tobacco product manufacturer in
				accordance with paragraph (2), that a lack of available laboratory capacity
				prevents the manufacturer from completing the required testing during the
				period described in paragraph (3).
										(f)Rule of
				constructionNothing in
				subsection (d) or (e) shall be construed to authorize the extension of any
				deadline, or to otherwise affect any timeframe, under any provision of this Act
				or the Family Smoking Prevention and Tobacco Control Act other than this
				section.
									916.Preservation of
				state and local authority
									(a)In
				General
										(1)PreservationExcept
				as provided in paragraph (2)(A), nothing in this chapter, or rules promulgated
				under this chapter, shall be construed to limit the authority of a Federal
				agency (including the Armed Forces), a State or political subdivision of a
				State, or the government of an Indian tribe to enact, adopt, promulgate, and
				enforce any law, rule, regulation, or other measure with respect to tobacco
				products that is in addition to, or more stringent than, requirements
				established under this chapter, including a law, rule, regulation, or other
				measure relating to or prohibiting the sale, distribution, possession, exposure
				to, access to, advertising and promotion of, or use of tobacco products by
				individuals of any age, information reporting to the State, or measures
				relating to fire safety standards for tobacco products. No provision of this
				chapter shall limit or otherwise affect any State, tribal, or local taxation of
				tobacco products.
										(2)Preemption of
				certain state and local requirements
											(A)In
				generalNo State or political subdivision of a State may
				establish or continue in effect with respect to a tobacco product any
				requirement which is different from, or in addition to, any requirement under
				the provisions of this chapter relating to tobacco product standards, premarket
				review, adulteration, misbranding, labeling, registration, good manufacturing
				standards, or modified risk tobacco products.
											(B)ExceptionSubparagraph
				(A) does not apply to requirements relating to the sale, distribution,
				possession, information reporting to the State, exposure to, access to, the
				advertising and promotion of, or use of, tobacco products by individuals of any
				age, or relating to fire safety standards for tobacco products. Information
				disclosed to a State under subparagraph (A) that is exempt from disclosure
				under section
				552(b)(4) of title 5, United States Code, shall be treated as a
				trade secret and confidential information by the State.
											(b)Rule of
				Construction Regarding Product LiabilityNo provision of this
				chapter relating to a tobacco product shall be construed to modify or otherwise
				affect any action or the liability of any person under the product liability
				law of any State.
									917.Tobacco
				products scientific advisory committee
									(a)EstablishmentNot
				later than 6 months after the date of enactment of the Family Smoking
				Prevention and Tobacco Control Act, the Secretary shall establish a 12-member
				advisory committee, to be known as the Tobacco Products Scientific Advisory
				Committee (in this section referred to as the Advisory
				Committee).
									(b)Membership
										(1)In
				general
											(A)MembersThe
				Secretary shall appoint as members of the Tobacco Products Scientific Advisory
				Committee individuals who are technically qualified by training and experience
				in medicine, medical ethics, science, or technology involving the manufacture,
				evaluation, or use of tobacco products, who are of appropriately diversified
				professional backgrounds. The committee shall be composed of—
												(i)7
				individuals who are physicians, dentists, scientists, or health care
				professionals practicing in the area of oncology, pulmonology, cardiology,
				toxicology, pharmacology, addiction, or any other relevant specialty;
												(ii)1
				individual who is an officer or employee of a State or local government or of
				the Federal Government;
												(iii)1 individual as
				a representative of the general public;
												(iv)1
				individual as a representative of the interests of the tobacco manufacturing
				industry;
												(v)1 individual as a representative of the
				interests of the small business tobacco manufacturing industry, which position
				may be filled on a rotating, sequential basis by representatives of different
				small business tobacco manufacturers based on areas of expertise relevant to
				the topics being considered by the Advisory Committee; and
												(vi)1
				individual as a representative of the interests of the tobacco growers.
												(B)Nonvoting
				membersThe members of the committee appointed under clauses
				(iv), (v), and (vi) of subparagraph (A) shall serve as consultants to those
				described in clauses (i) through (iii) of subparagraph (A) and shall be
				nonvoting representatives.
											(C)Conflicts of
				interestNo members of the committee, other than members
				appointed pursuant to clauses (iv), (v), and (vi) of subparagraph (A) shall,
				during the member’s tenure on the committee or for the 18-month period prior to
				becoming such a member, receive any salary, grants, or other payments or
				support from any business that manufactures, distributes, markets, or sells
				cigarettes or other tobacco products.
											(2)LimitationThe
				Secretary may not appoint to the Advisory Committee any individual who is in
				the regular full-time employ of the Food and Drug Administration or any agency
				responsible for the enforcement of this Act. The Secretary may appoint Federal
				officials as ex officio members.
										(3)ChairpersonThe
				Secretary shall designate 1 of the members appointed under clauses (i), (ii),
				and (iii) of paragraph (1)(A) to serve as chairperson.
										(c)DutiesThe
				Tobacco Products Scientific Advisory Committee shall provide advice,
				information, and recommendations to the Secretary—
										(1)as provided in
				this chapter;
										(2)on the effects of
				the alteration of the nicotine yields from tobacco products;
										(3)on whether there
				is a threshold level below which nicotine yields do not produce dependence on
				the tobacco product involved; and
										(4)on its review of
				other safety, dependence, or health issues relating to tobacco products as
				requested by the Secretary.
										(d)Compensation;
				Support; FACA
										(1)Compensation and
				travelMembers of the Advisory Committee who are not officers or
				employees of the United States, while attending conferences or meetings of the
				committee or otherwise engaged in its business, shall be entitled to receive
				compensation at rates to be fixed by the Secretary, which may not exceed the
				daily equivalent of the rate in effect under the Senior Executive Schedule
				under section
				5382 of title 5, United States Code, for each day (including
				travel time) they are so engaged; and while so serving away from their homes or
				regular places of business each member may be allowed travel expenses,
				including per diem in lieu of subsistence, as authorized by
				section
				5703 of title 5, United States Code, for persons in the
				Government service employed intermittently.
										(2)Administrative
				supportThe Secretary shall furnish the Advisory Committee
				clerical and other assistance.
										(3)Nonapplication
				of FACASection 14 of the Federal Advisory Committee Act does not
				apply to the Advisory Committee.
										(e)Proceedings of
				Advisory Panels and CommitteesThe Advisory Committee shall make
				and maintain a transcript of any proceeding of the panel or committee. Each
				such panel and committee shall delete from any transcript made under this
				subsection information which is exempt from disclosure under
				section
				552(b) of title 5, United States Code.
									918.Drug products
				used to treat tobacco dependence
									(a)In
				generalThe Secretary shall—
										(1)at the request of
				the applicant, consider designating products for smoking cessation, including
				nicotine replacement products as fast track research and approval products
				within the meaning of section 506;
										(2)consider approving
				the extended use of nicotine replacement products (such as nicotine patches,
				nicotine gum, and nicotine lozenges) for the treatment of tobacco dependence;
				and
										(3)review and
				consider the evidence for additional indications for nicotine replacement
				products, such as for craving relief or relapse prevention.
										(b)Report on
				innovative products
										(1)In
				generalNot later than 3 years after the date of enactment of the
				Family Smoking Prevention and Tobacco Control Act, the Secretary, after
				consultation with recognized scientific, medical, and public health experts
				(including both Federal agencies and nongovernmental entities, the Institute of
				Medicine of the National Academy of Sciences, and the Society for Research on
				Nicotine and Tobacco), shall submit to the Congress a report that examines how
				best to regulate, promote, and encourage the development of innovative products
				and treatments (including nicotine-based and non-nicotine-based products and
				treatments) to better achieve, in a manner that best protects and promotes the
				public health—
											(A)total abstinence
				from tobacco use;
											(B)reductions in
				consumption of tobacco; and
											(C)reductions in the
				harm associated with continued tobacco use.
											(2)RecommendationsThe
				report under paragraph (1) shall include the recommendations of the Secretary
				on how the Food and Drug Administration should coordinate and facilitate the
				exchange of information on such innovative products and treatments among
				relevant offices and centers within the Administration and within the National
				Institutes of Health, the Centers for Disease Control and Prevention, and other
				relevant agencies.
										919.User
				fees
									(a)Establishment of
				quarterly feeBeginning on
				the date of enactment of the Family Smoking Prevention and Tobacco Control Act,
				the Secretary shall in accordance with this section assess user fees on, and
				collect such fees from, each manufacturer and importer of tobacco products
				subject to this chapter. The fees shall be assessed and collected with respect
				to each quarter of each fiscal year, and the total amount assessed and
				collected for a fiscal year shall be the amount specified in subsection (b)(1)
				for such year, subject to subsection (c).
									(b)Assessment of
				user fee
										(1)Amount of
				assessmentThe total amount of user fees authorized to be
				assessed and collected under subsection (a) for a fiscal year is the following,
				as applicable to the fiscal year involved:
											(A)For fiscal year 2009, $85,000,000 (subject
				to subsection (e)).
											(B)For fiscal year
				2010, $235,000,000.
											(C)For fiscal year
				2011, $450,000,000.
											(D)For fiscal year
				2012, $477,000,000.
											(E)For fiscal year
				2013, $505,000,000.
											(F)For fiscal year
				2014, $534,000,000.
											(G)For fiscal year
				2015, $566,000,000.
											(H)For fiscal year
				2016, $599,000,000.
											(I)For fiscal year
				2017, $635,000,000.
											(J)For fiscal year
				2018, $672,000,000.
											(K)For fiscal year
				2019 and each subsequent fiscal year, $712,000,000.
											(2)Allocations of
				assessment by class of tobacco products
											(A)In
				generalThe total user fees
				assessed and collected under subsection (a) each fiscal year with respect to
				each class of tobacco products shall be an amount that is equal to the
				applicable percentage of each class for the fiscal year multiplied by the
				amount specified in paragraph (1) for the fiscal year.
											(B)Applicable
				percentage
												(i)In
				generalFor purposes of subparagraph (A), the applicable
				percentage for a fiscal year for each of the following classes of tobacco
				products shall be determined in accordance with clause (ii):
													(I)Cigarettes.
													(II)Cigars, including
				small cigars and cigars other than small cigars.
													(III)Snuff.
													(IV)Chewing
				tobacco.
													(V)Pipe
				tobacco.
													(VI)Roll-your-own
				tobacco.
													(ii)AllocationsThe applicable percentage of each class of
				tobacco product described in clause (i) for a fiscal year shall be the
				percentage determined under section 625(c) of
				Public Law
				108–357 for each such class of product for such fiscal
				year.
												(iii)Requirement of
				regulationsNotwithstanding clause (ii), no user fees shall be
				assessed on a class of tobacco products unless such class of tobacco products
				is listed in section 901(b) or is deemed by the Secretary in a regulation under
				section 901(b) to be subject to this chapter.
												(iv)ReallocationsIn the case of a class of tobacco products
				that is not listed in section 901(b) or deemed by the Secretary in a regulation
				under section 901(b) to be subject to this chapter, the amount of user fees
				that would otherwise be assessed to such class of tobacco products shall be
				reallocated to the classes of tobacco products that are subject to this chapter
				in the same manner and based on the same relative percentages otherwise
				determined under clause (ii).
												(3)Determination of
				user fee by company
											(A)In
				generalThe total user fee to be paid by each manufacturer or
				importer of a particular class of tobacco products shall be determined for each
				quarter by multiplying—
												(i)such
				manufacturer’s or importer’s percentage share as determined under paragraph
				(4); by
												(ii)the portion of
				the user fee amount for the current quarter to be assessed on all manufacturers
				and importers of such class of tobacco products as determined under paragraph
				(2).
												(B)No fee in excess
				of percentage shareNo manufacturer or importer of tobacco
				products shall be required to pay a user fee in excess of the percentage share
				of such manufacturer or importer.
											(4)Allocation of
				assessment within each class of tobacco productThe percentage share of each manufacturer
				or importer of a particular class of tobacco products of the total user fee to
				be paid by all manufacturers or importers of that class of tobacco products
				shall be the percentage determined for purposes of allocations under
				subsections (e) through (h) of section 625 of
				Public Law
				108–357.
										(5)Allocation for
				cigarsNotwithstanding paragraph (4), if a user fee assessment is
				imposed on cigars, the percentage share of each manufacturer or importer of
				cigars shall be based on the excise taxes paid by such manufacturer or importer
				during the prior fiscal year.
										(6)Timing of
				assessmentThe Secretary shall notify each manufacturer and
				importer of tobacco products subject to this section of the amount of the
				quarterly assessment imposed on such manufacturer or importer under this
				subsection for each quarter of each fiscal year. Such notifications shall occur
				not later than 30 days prior to the end of the quarter for which such
				assessment is made, and payments of all assessments shall be made by the last
				day of the quarter involved.
										(7)Memorandum of
				understanding
											(A)In
				generalThe Secretary shall
				request the appropriate Federal agency to enter into a memorandum of
				understanding that provides for the regular and timely transfer from the head
				of such agency to the Secretary of the information described in paragraphs
				(2)(B)(ii) and (4) and all necessary information regarding all tobacco product
				manufacturers and importers required to pay user fees. The Secretary shall
				maintain all disclosure restrictions established by the head of such agency
				regarding the information provided under the memorandum of
				understanding.
											(B)AssurancesBeginning not later than fiscal year 2015,
				and for each subsequent fiscal year, the Secretary shall ensure that the Food
				and Drug Administration is able to determine the applicable percentages
				described in paragraph (2) and the percentage shares described in paragraph
				(4). The Secretary may carry out this subparagraph by entering into a contract
				with the head of the Federal agency referred to in subparagraph (A) to continue
				to provide the necessary information.
											(c)Crediting and
				availability of fees
										(1)In
				generalFees authorized under
				subsection (a) shall be collected and available for obligation only to the
				extent and in the amount provided in advance in appropriations Acts. Such fees
				are authorized to remain available until expended. Such sums as may be
				necessary may be transferred from the Food and Drug Administration salaries and
				expenses appropriation account without fiscal year limitation to such
				appropriation account for salaries and expenses with such fiscal year
				limitation.
										(2)Availability
											(A)In
				generalFees appropriated under paragraph (3) are available only
				for the purpose of paying the costs of the activities of the Food and Drug
				Administration related to the regulation of tobacco products under this chapter
				and the Family Smoking Prevention and Tobacco Control Act. No fees collected
				under subsection (a) may be used for any other costs.
											(B)Prohibition
				against use of other funds
												(i)In
				generalExcept as provided in clause (ii), fees collected under
				subsection (a) are the only funds authorized to be made available for the
				purpose described in subparagraph (A).
												(ii)Startup
				costsClause (i) does not
				apply until the date on which the Secretary has collected fees under subsection
				(a) for 2 fiscal year quarters. Any amounts provided to pay the costs described
				in subparagraph (A) prior to the date described in the previous sentence shall
				be reimbursed through fees collected under subsection (a).
												(3)Authorization of
				appropriationsFor fiscal
				year 2009 and each subsequent fiscal year, there is authorized to be
				appropriated for fees under this section an amount equal to the amount
				specified in subsection (b)(1) for the fiscal year.
										(d)Collection of
				unpaid feesIn any case where
				the Secretary does not receive payment of a fee assessed under subsection (a)
				within 30 days after it is due, such fee shall be treated as a claim of the
				United States Government subject to subchapter II of
				chapter 37 of title 31,
				United States Code.
									(e)Applicability to
				fiscal year 2009If the date of
				enactment of the Family Smoking Prevention and Tobacco Control Act occurs
				during fiscal year 2009, the following applies, subject to subsection
				(c):
										(1)The Secretary
				shall determine the fees that would apply for a single quarter of such fiscal
				year according to the application of subsection (b) to the amount specified in
				paragraph (1)(A) of such subsection (referred to in this subsection as the
				quarterly fee amounts).
										(2)For the quarter in
				which such date of enactment occurs, the amount of fees assessed shall be a pro
				rata amount, determined according to the number of days remaining in the
				quarter (including such date of enactment) and according to the daily
				equivalent of the quarterly fee amounts. Fees assessed under the preceding
				sentence shall not be collected until the next quarter.
										(3)For the quarter following the quarter to
				which paragraph (2) applies, the full quarterly fee amounts shall be assessed
				and collected, in addition to collection of the pro rata fees assessed under
				paragraph
				(2).
										.
					(c)Conforming
			 amendmentSection 9(1) of the Comprehensive Smokeless Tobacco
			 Health Education Act of 1986 (15 U.S.C. 4408(i)) is amended to read as
			 follows:
					
						(1)The term
				smokeless tobacco has the meaning given such term by section
				900(18) of the Federal Food, Drug, and Cosmetic
				Act.
						.
				102.Final rule
				(a)Cigarettes and
			 Smokeless Tobacco
					(1)In
			 generalOn the first day of
			 publication of the Federal Register that is 180 days or more after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall publish
			 in the Federal Register a final rule regarding cigarettes and smokeless
			 tobacco, which—
						(A)is deemed to be
			 issued under chapter 9 of the Federal Food, Drug, and Cosmetic Act, as added by
			 section 101 of this Act; and
						(B)shall be deemed to be in compliance with
			 all applicable provisions of
			 chapter
			 5 of title 5, United States Code, and all other provisions of
			 law relating to rulemaking procedures.
						(2)Contents of
			 ruleExcept as provided in this subsection, the final rule
			 published under paragraph (1), shall be identical in its provisions to part 897
			 of the regulations promulgated by the Secretary of Health and Human Services in
			 the August 28, 1996, issue of the Federal Register (61 Fed. Reg. 44615–44618).
			 Such rule shall—
						(A)provide for the
			 designation of jurisdictional authority that is in accordance with this
			 subsection in accordance with this Act and the amendments made by this
			 Act;
						(B)strike Subpart
			 C—Labels and section 897.32(c);
						(C)strike paragraphs
			 (a), (b), and (i) of section 897.3 and insert definitions of the terms
			 cigarette, cigarette tobacco, and smokeless
			 tobacco as defined in section 900 of the Federal Food, Drug, and
			 Cosmetic Act;
						(D)insert or
			 roll-your-own paper in section 897.34(a) after other than
			 cigarettes or smokeless tobacco;
						(E)include such
			 modifications to section 897.30(b), if any, that the Secretary determines are
			 appropriate in light of governing First Amendment case law, including the
			 decision of the Supreme Court of the United States in Lorillard Tobacco Co. v.
			 Reilly (533 U.S. 525 (2201));
						(F)become effective
			 on the date that is 1 year after the date of enactment of this Act; and
						(G)amend paragraph (d) of section 897.16 to
			 read as follows:
							
								(d)(1)Except as provided in
				subparagraph (2), no manufacturer, distributor, or retailer may distribute or
				cause to be distributed any free samples of cigarettes, smokeless tobacco, or
				other tobacco products (as such term is defined in section 201 of the Federal
				Food, Drug, and Cosmetic Act).
									(2)(A)Subparagraph (1) does
				not prohibit a manufacturer, distributor, or retailer from distributing or
				causing to be distributed free samples of smokeless tobacco in a qualified
				adult-only facility.
										(B)This subparagraph does not affect the
				authority of a State or local government to prohibit or otherwise restrict the
				distribution of free samples of smokeless tobacco.
										(C)For purposes of this paragraph, the term
				qualified adult-only facility means a facility or restricted area
				that—
											(i)requires each person present to
				provide to a law enforcement officer (whether on or off duty) or to a security
				guard licensed by a governmental entity government-issued identification
				showing a photograph and at least the minimum age established by applicable law
				for the purchase of smokeless tobacco;
											(ii)does not sell, serve, or distribute
				alcohol;
											(iii)is not located adjacent to or immediately
				across from (in any direction) a space that is used primarily for
				youth-oriented marketing, promotional, or other activities;
											(iv)is a temporary structure constructed,
				designated, and operated as a distinct enclosed area for the purpose of
				distributing free samples of smokeless tobacco in accordance with this
				subparagraph;
											(v)is enclosed by a barrier that—
												(I)is constructed of, or covered with,
				an opaque material (except for entrances and exits);
												(II)extends from no more than 12 inches above
				the ground or floor (which area at the bottom of the barrier must be covered
				with material that restricts visibility but may allow airflow) to at least 8
				feet above the ground or floor (or to the ceiling); and
												(III)prevents persons outside the
				qualified adult-only facility from seeing into the qualified adult-only
				facility, unless they make unreasonable efforts to do so; and
												(vi)does not display on its
				exterior—
												(I)any tobacco product
				advertising;
												(II)a brand name other than in
				conjunction with words for an area or enclosure to identify an adult-only
				facility; or
												(III)any combination of words that
				would imply to a reasonable observer that the manufacturer, distributor, or
				retailer has a sponsorship that would violate section 897.34(c).
												(D)Distribution of samples of smokeless
				tobacco under this subparagraph permitted to be taken out of the qualified
				adult-only facility shall be limited to 1 package per adult consumer containing
				no more than 0.53 ounces (15 grams) of smokeless tobacco. If such package of
				smokeless tobacco contains individual portions of smokeless tobacco, the
				individual portions of smokeless tobacco shall not exceed 8 individual portions
				and the collective weight of such individual portions shall not exceed 0.53
				ounces (15 grams). Any manufacturer, distributor, or retailer who distributes
				or causes to be distributed free samples also shall take reasonable steps to
				ensure that the above amounts are limited to one such package per adult
				consumer per day.
										(3)Notwithstanding subparagraph (2), no
				manufacturer, distributor, or retailer may distribute or cause to be
				distributed any free samples of smokeless tobacco—
										(A)to a sports team or entertainment
				group; or
										(B)at
				any football, basketball, baseball, soccer, or hockey event or any other
				sporting or entertainment event determined by the Secretary to be covered by
				this subparagraph.
										(4)The Secretary shall implement a
				program to ensure compliance with this paragraph and submit a report to the
				Congress on such compliance not later than 18 months after the date of
				enactment of the Family Smoking Prevention and Tobacco Control Act.
									(5)Nothing in this paragraph shall be
				construed to authorize any person to distribute or cause to be distributed any
				sample of a tobacco product to any individual who has not attained the minimum
				age established by applicable law for the purchase of such
				product.
									.
						(3)Amendments to
			 rulePrior to making amendments to the rule published under
			 paragraph (1), the Secretary shall promulgate a proposed rule in accordance
			 with chapter 5 of title 5, United
			 States Code.
					(4)Rule of
			 constructionExcept as provided in paragraph (3), nothing in this
			 section shall be construed to limit the authority of the Secretary to amend, in
			 accordance with
			 chapter
			 5 of title 5, United States Code, the regulation promulgated
			 pursuant to this section, including the provisions of such regulation relating
			 to distribution of free samples.
					(5)Enforcement of
			 retail sale provisionsThe
			 Secretary of Health and Human Services shall ensure that the provisions of this
			 Act, the amendments made by this Act, and the implementing regulations
			 (including such provisions, amendments, and regulations relating to the retail
			 sale of tobacco products) are enforced with respect to the United States and
			 Indian tribes.
					(6)Qualified
			 adult-only facilityA qualified adult-only facility (as such term
			 is defined in section 897.16(d) of the final rule published under paragraph
			 (1)) that is also a retailer and that commits a violation as a retailer shall
			 not be subject to the limitations in section 103(q) and shall be subject to
			 penalties applicable to a qualified adult-only facility.
					(7)Congressional
			 review provisionsSection 801 of title 5, United States
			 Code, shall not apply to the final rule published under paragraph (1).
					(b)Limitation on
			 Advisory OpinionsAs of the date of enactment of this Act, the
			 following documents issued by the Food and Drug Administration shall not
			 constitute advisory opinions under
			 section
			 10.85(d)(1) of title 21, Code of Federal Regulations, except as
			 they apply to tobacco products, and shall not be cited by the Secretary of
			 Health and Human Services or the Food and Drug Administration as binding
			 precedent:
					(1)The preamble to
			 the proposed rule in the document titled Regulations Restricting the
			 Sale and Distribution of Cigarettes and Smokeless Tobacco Products to Protect
			 Children and Adolescents (60 Fed. Reg. 41314–41372 (August 11,
			 1995)).
					(2)The document
			 titled Nicotine in Cigarettes and Smokeless Tobacco Products is a Drug
			 and These Products Are Nicotine Delivery Devices Under the
			 Federal Food, Drug, and Cosmetic
			 Act (60 Fed. Reg. 41453–41787 (August 11, 1995)).
					(3)The preamble to
			 the final rule in the document titled Regulations Restricting the Sale
			 and Distribution of Cigarettes and Smokeless Tobacco to Protect Children and
			 Adolescents (61 Fed. Reg. 44396–44615 (August 28, 1996)).
					(4)The document
			 titled Nicotine in Cigarettes and Smokeless Tobacco is a Drug and These
			 Products are Nicotine Delivery Devices Under the
			 Federal Food, Drug, and Cosmetic
			 Act; Jurisdictional Determination (61 Fed. Reg. 44619–45318
			 (August 28, 1996)).
					103.Conforming and
			 other amendments to general provisions
				(a)Amendment of
			 Federal Food, Drug, and Cosmetic ActExcept as otherwise
			 expressly provided, whenever in this section an amendment is expressed in terms
			 of an amendment to, or repeal of, a section or other provision, the reference
			 is to a section or other provision of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et
			 seq.).
				(b)Section
			 301Section 301 (21 U.S.C. 331) is amended—
					(1)in subsection (a),
			 by inserting tobacco product, after
			 device,;
					(2)in subsection (b),
			 by inserting tobacco product, after
			 device,;
					(3)in subsection (c),
			 by inserting tobacco product, after
			 device,;
					(4)in subsection
			 (e)—
						(A)by striking the
			 period after 572(i); and
						(B)by striking
			 or 761 or the refusal to permit access to and inserting
			 761, 909, or 920 or the refusal to permit access to;
						(5)in subsection (g),
			 by inserting tobacco product, after
			 device,;
					(6)in subsection (h),
			 by inserting tobacco product, after
			 device,;
					(7)in subsection
			 (j)—
						(A)by striking the
			 period after 573; and
						(B)by striking
			 708, or 721 and inserting 708, 721, 904, 905, 906, 907,
			 908, 909, or 920(b);
						(8)in subsection (k),
			 by inserting tobacco product, after
			 device,;
					(9)by striking
			 subsection (p) and inserting the following:
						
							(p)The failure to
				register in accordance with section 510 or 905, the failure to provide any
				information required by section 510(j), 510(k), 905(i), or 905(j), or the
				failure to provide a notice required by section 510(j)(2) or
				905(i)(3).
							;
					(10)by striking
			 subsection (q)(1) and inserting the following:
						
							(q)(1)The failure or
				refusal—
									(A)to comply with any requirement
				prescribed under section 518, 520(g), 903(b), 907, 908, or 916;
									(B)to furnish any notification or other
				material or information required by or under section 519, 520(g), 904, 909, or
				920; or
									(C)to comply with a requirement under
				section 522 or
				913.
									;
					(11)in subsection
			 (q)(2), by striking device, and inserting device or
			 tobacco product,;
					(12)in subsection
			 (r), by inserting or tobacco product after the term
			 device each time that such term appears; and
					(13)by adding at the
			 end the following:
						
							(oo)The sale of
				tobacco products in violation of a no-tobacco-sale order issued under section
				303(f).
							(pp)The introduction
				or delivery for introduction into interstate commerce of a tobacco product in
				violation of section 911.
							(qq)(1)Forging, counterfeiting,
				simulating, or falsely representing, or without proper authority using any
				mark, stamp (including tax stamp), tag, label, or other identification device
				upon any tobacco product or container or labeling thereof so as to render such
				tobacco product a counterfeit tobacco product.
								(2)Making, selling, disposing of, or
				keeping in possession, control, or custody, or concealing any punch, die,
				plate, stone, or other item that is designed to print, imprint, or reproduce
				the trademark, trade name, or other identifying mark, imprint, or device of
				another or any likeness of any of the foregoing upon any tobacco product or
				container or labeling thereof so as to render such tobacco product a
				counterfeit tobacco product.
								(3)The doing of any act that causes a
				tobacco product to be a counterfeit tobacco product, or the sale or dispensing,
				or the holding for sale or dispensing, of a counterfeit tobacco product.
								(rr)The charitable
				distribution of tobacco products.
							(ss)The failure of a
				manufacturer or distributor to notify the Attorney General and the Secretary of
				the Treasury of their knowledge of tobacco products used in illicit
				trade.
							(tt)With respect to a tobacco product, any
				statement or representation, express or implied, directed to consumers through
				the media or through the label, labeling, or advertising that is false or would
				reasonably be expected to mislead consumers into believing that the product is
				approved by the Food and Drug Administration, or that the Food and Drug
				Administration deems the product to be safe for use by consumers, or that the
				product is endorsed by the Food and Drug Administration for use by consumers,
				or that is false or would reasonably be expected to mislead consumers regarding
				the harmfulness of the product because of the Food and Drug Administration's
				regulation or inspection of it or because of its compliance with regulatory
				requirements set by the Food and Drug
				Administration.
							.
					(c)Section
			 303Section 303(f) (21 U.S.C. 333(f)) is amended—
					(1)in paragraph
			 (1)(A), by inserting or tobacco products after the term
			 devices each place such term appears;
					(2)in paragraph
			 (5)—
						(A)in subparagraph
			 (A)—
							(i)by
			 striking assessed the first time it appears and inserting
			 assessed, or a no-tobacco-sale order may be imposed,; and
							(ii)by
			 striking penalty the second time it appears and inserting
			 penalty, or upon whom a no-tobacco-sale order is to be
			 imposed,;
							(B)in subparagraph
			 (B)—
							(i)by
			 inserting after penalty, the following: or the period to
			 be covered by a no-tobacco-sale order,; and
							(ii)by
			 adding at the end the following: A no-tobacco-sale order permanently
			 prohibiting an individual retail outlet from selling tobacco products shall
			 include provisions that allow the outlet, after a specified period of time, to
			 request that the Secretary compromise, modify, or terminate the order.;
			 and
							(C)by adding at the
			 end the following:
							
								(D)The Secretary may compromise, modify,
				or terminate, with or without conditions, any no-tobacco-sale
				order.
								;
						(3)in paragraph
			 (6)—
						(A)by inserting
			 or the imposition of a no-tobacco-sale order after the term
			 penalty each place such term appears; and
						(B)by striking
			 issued. and inserting issued, or on which the
			 no-tobacco-sale order was imposed, as the case may be.; and
						(4)by adding at the
			 end the following:
						
							(8)If the Secretary
				finds that a person has committed repeated violations of restrictions
				promulgated under section 906(d) at a particular retail outlet then the
				Secretary may impose a no-tobacco-sale order on that person prohibiting the
				sale of tobacco products in that outlet. A no-tobacco-sale order may be imposed
				with a civil penalty under paragraph (1). Prior to the entry of a no-sale order
				under this paragraph, a person shall be entitled to a hearing pursuant to the
				procedures established through regulations of the Food and Drug Administration
				for assessing civil money penalties, including at a retailer’s request a
				hearing by telephone, or at the nearest regional or field office of the Food
				and Drug Administration, or at a Federal, State, or county facility within 100
				miles from the location of the retail outlet, if such a facility is
				available.
							.
					(d)Section
			 304Section 304 (21 U.S.C. 334) is amended—
					(1)in subsection
			 (a)(2)—
						(A)by striking
			 and before (D); and
						(B)by striking
			 device. and inserting the following: device, and (E) Any
			 adulterated or misbranded tobacco product.;
						(2)in subsection
			 (d)(1), by inserting tobacco product, after
			 device,;
					(3)in subsection
			 (g)(1), by inserting or tobacco product after the term
			 device each place such term appears; and
					(4)in subsection
			 (g)(2)(A), by inserting or tobacco product after
			 device.
					(e)Section
			 505Section 505(n)(2) (21 U.S.C. 355(n)(2)) is amended by
			 striking section 904 and inserting section
			 1004.
				(f)Section
			 523Section 523(b)(2)(D) (21 U.S.C. 360m(b)(2)(D)) is amended
			 by striking section 903(g) and inserting section
			 1003(g).
				(g)Section
			 702Section 702(a)(1) (U.S.C.
			 372(a)(1)) is amended—
					(1)by striking
			 (a)(1) and inserting (a)(1)(A); and
					(2)by adding at the
			 end the following:
						
							(B)(i)For a tobacco product, to the extent
				feasible, the Secretary shall contract with the States in accordance with this
				paragraph to carry out inspections of retailers within that State in connection
				with the enforcement of this Act.
								(ii)The Secretary shall not enter into any
				contract under clause (i) with the government of any of the several States to
				exercise enforcement authority under this Act on Indian country without the
				express written consent of the Indian tribe
				involved.
								.
					(h)Section
			 703Section 703 (21 U.S.C. 373) is amended—
					(1)by inserting
			 tobacco product, after the term device, each place
			 such term appears; and
					(2)by inserting
			 tobacco products, after the term devices, each
			 place such term appears.
					(i)Section
			 704Section 704 (21 U.S.C. 374) is amended—
					(1)in subsection
			 (a)(1)—
						(A)by striking
			 devices, or cosmetics each place it appears and inserting
			 devices, tobacco products, or cosmetics;
						(B)by striking
			 or restricted devices each place it appears and inserting
			 restricted devices, or tobacco products; and
						(C)by striking
			 and devices and subject to and all that follows through
			 other drugs or devices and inserting devices, and tobacco
			 products and subject to reporting and inspection under regulations lawfully
			 issued pursuant to section 505 (i) or (k), section 519, section 520(g), or
			 chapter IX and data relating to other drugs, devices, or tobacco
			 products;
						(2)in subsection (b),
			 by inserting tobacco product, after device,;
			 and
					(3)in subsection
			 (g)(13), by striking section 903(g) and inserting section
			 1003(g).
					(j)Section
			 705Section 705(b) (21 U.S.C. 375(b)) is amended by
			 inserting tobacco products, after
			 devices,.
				(k)Section
			 709Section 709 (21 U.S.C. 379a) is amended by
			 inserting tobacco product, after device,.
				(l)Section
			 801Section 801 (21 U.S.C. 381) is amended—
					(1)in subsection
			 (a)—
						(A)by inserting
			 tobacco products, after the term devices,;
						(B)by inserting
			 or section 905(h) after section 510; and
						(C)by striking the
			 term drugs or devices each time such term appears and inserting
			 drugs, devices, or tobacco products;
						(2)in subsection (e)(1)—
						(A)by inserting
			 tobacco product after drug, device,; and
						(B)by inserting
			 , and a tobacco product intended for export shall not be deemed to be in
			 violation of section 906(e), 907, 911, or 920(a), before if
			 it—; and
						(3)by adding at the
			 end the following:
						
							(p)(1)Not later than 36 months
				after the date of enactment of the Family Smoking Prevention and Tobacco
				Control Act, and annually thereafter, the Secretary shall submit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives, a report
				regarding—
									(A)the nature, extent, and destination of
				United States tobacco product exports that do not conform to tobacco product
				standards established pursuant to this Act;
									(B)the public health implications of such
				exports, including any evidence of a negative public health impact; and
									(C)recommendations or assessments of
				policy alternatives available to Congress and the executive branch to reduce
				any negative public health impact caused by such exports.
									(2)The Secretary is authorized to
				establish appropriate information disclosure requirements to carry out this
				subsection.
								.
					(m)Section
			 1003Section 1003(d)(2)(C) (as redesignated by section 101(b)) is
			 amended—
					(1)by striking
			 and after cosmetics,; and
					(2)inserting ,
			 and tobacco products after devices.
					(n)Section
			 1009Section 1009(b) (as
			 redesignated by section 101(b)) is amended by striking section
			 908 and inserting section 1008.
				(o)Section 409 of
			 the Federal Meat Inspection ActSection 409(a) of the Federal
			 Meat Inspection Act (21 U.S.C. 679(a)) is amended by
			 striking section 902(b) and inserting section
			 1002(b).
				(p)Rule of
			 constructionNothing in this
			 section is intended or shall be construed to expand, contract, or otherwise
			 modify or amend the existing limitations on State government authority over
			 tribal restricted fee or trust lands.
				(q)Guidance and
			 Effective Dates
					(1)In
			 generalThe Secretary of Health and Human Services shall issue
			 guidance—
						(A)defining the term
			 repeated violation, as used in section 303(f)(8) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 333(f)(8)) as amended by
			 subsection (c), as including at least 5 violations of particular requirements
			 over a 36-month period at a particular retail outlet that constitute a repeated
			 violation and providing for civil penalties in accordance with paragraph
			 (2);
						(B)providing for timely and effective notice
			 by certified or registered mail or personal delivery to the retailer of each
			 alleged violation at a particular retail outlet prior to conducting a followup
			 compliance check, such notice to be sent to the location specified on the
			 retailer’s registration or to the retailer’s registered agent if the retailer
			 has provider such agent information to the Food and Drug Administration prior
			 to the violation;
						(C)providing for a
			 hearing pursuant to the procedures established through regulations of the Food
			 and Drug Administration for assessing civil money penalties, including at a
			 retailer’s request a hearing by telephone or at the nearest regional or field
			 office of the Food and Drug Administration, and providing for an expedited
			 procedure for the administrative appeal of an alleged violation;
						(D)providing that a
			 person may not be charged with a violation at a particular retail outlet unless
			 the Secretary has provided notice to the retailer of all previous violations at
			 that outlet;
						(E)establishing that
			 civil money penalties for multiple violations shall increase from one violation
			 to the next violation pursuant to paragraph (2) within the time periods
			 provided for in such paragraph;
						(F)providing that
			 good faith reliance on the presentation of a false government-issued
			 photographic identification that contains a date of birth does not constitute a
			 violation of any minimum age requirement for the sale of tobacco products if
			 the retailer has taken effective steps to prevent such violations,
			 including—
							(i)adopting and
			 enforcing a written policy against sales to minors;
							(ii)informing its
			 employees of all applicable laws;
							(iii)establishing
			 disciplinary sanctions for employee noncompliance; and
							(iv)requiring its
			 employees to verify age by way of photographic identification or electronic
			 scanning device; and
							(G)providing for the Secretary, in determining
			 whether to impose a no-tobacco-sale order and in determining whether to
			 compromise, modify, or terminate such an order, to consider whether the
			 retailer has taken effective steps to prevent violations of the minimum age
			 requirements for the sale of tobacco products, including the steps listed in
			 subparagraph (F).
						(2)Penalties for
			 violations
						(A)In
			 generalThe amount of the civil penalty to be applied for
			 violations of restrictions promulgated under section 906(d), as described in
			 paragraph (1), shall be as follows:
							(i)With
			 respect to a retailer with an approved training program, the amount of the
			 civil penalty shall not exceed—
								(I)in the case of the
			 first violation, $0.00 together with the issuance of a warning letter to the
			 retailer;
								(II)in the case of a
			 second violation within a 12-month period, $250;
								(III)in the case of a
			 third violation within a 24-month period, $500;
								(IV)in the case of a
			 fourth violation within a 24-month period, $2,000;
								(V)in the case of a
			 fifth violation within a 36-month period, $5,000; and
								(VI)in the case of a sixth or subsequent
			 violation within a 48-month period, $10,000 as determined by the Secretary on a
			 case-by-case basis.
								(ii)With respect to a
			 retailer that does not have an approved training program, the amount of the
			 civil penalty shall not exceed—
								(I)in the case of the
			 first violation, $250;
								(II)in the case of a
			 second violation within a 12-month period, $500;
								(III)in the case of a
			 third violation within a 24-month period, $1,000;
								(IV)in the case of a
			 fourth violation within a 24-month period, $2,000;
								(V)in the case of a
			 fifth violation within a 36-month period, $5,000; and
								(VI)in the case of a sixth or subsequent
			 violation within a 48-month period, $10,000 as determined by the Secretary on a
			 case-by-case basis.
								(B)Training
			 programFor purposes of subparagraph (A), the term approved
			 training program means a training program that complies with standards
			 developed by the Food and Drug Administration for such programs.
						(C)Consideration of
			 State penaltiesThe Secretary
			 shall coordinate with the States in enforcing the provisions of this Act and,
			 for purposes of mitigating a civil penalty to be applied for a violation by a
			 retailer of any restriction promulgated under section 906(d), shall consider
			 the amount of any penalties paid by the retailer to a State for the same
			 violation.
						(3)General
			 effective dateThe amendments made by paragraphs (2), (3), and
			 (4) of subsection (c) shall take effect upon the issuance of guidance described
			 in paragraph (1) of this subsection.
					(4)Special
			 effective dateThe amendment made by subsection (c)(1) shall take
			 effect on the date of enactment of this Act.
					(5)Package label
			 requirementsThe package label requirements of paragraphs (2),
			 (3), and (4) of section 903(a) of the Federal Food, Drug, and Cosmetic Act (as
			 amended by this Act) shall take effect on the date that is 12 months after the
			 date of enactment of this Act. The effective date shall be with respect to the
			 date of manufacture, provided that, in any case, beginning 30 days after such
			 effective date, a manufacturer shall not introduce into the domestic commerce
			 of the United States any product, irrespective of the date of manufacture, that
			 is not in conformance with section 903(a) (2), (3), and (4) and section 920(a)
			 of the Federal Food, Drug, and Cosmetic Act.
					(6)Advertising
			 requirementsThe advertising requirements of section 903(a)(8) of
			 the Federal Food, Drug, and Cosmetic Act (as amended by this Act) shall take
			 effect on the date that is 12 months after the date of enactment of this
			 Act.
					104.Study on raising the
			 minimum age to purchase tobacco productsThe Secretary of Health and Human Services
			 shall—
				(1)convene an expert
			 panel to conduct a study on the public health implications of raising the
			 minimum age to purchase tobacco products; and
				(2)not later than 5
			 years after the date of enactment of this Act, submit a report to the Congress
			 on the results of such study.
				105.Enforcement action
			 plan for advertising and promotion restrictions
				(a)Action
			 plan
					(1)DevelopmentNot
			 later than 6 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall develop and publish an action plan to enforce
			 restrictions adopted pursuant to section 906 of the Federal Food, Drug, and
			 Cosmetic Act, as added by section 101(b) of this Act, or pursuant to section
			 102(a) of this Act, on promotion and advertising of menthol and other
			 cigarettes to youth.
					(2)ConsultationThe
			 action plan required by paragraph (1) shall be developed in consultation with
			 public health organizations and other stakeholders with demonstrated expertise
			 and experience in serving minority communities.
					(3)PriorityThe
			 action plan required by paragraph (1) shall include provisions designed to
			 ensure enforcement of the restrictions described in paragraph (1) in minority
			 communities.
					(b)State and local
			 activities
					(1)Information on
			 authorityNot later than 3
			 months after the date of enactment of this Act, the Secretary shall inform
			 State, local, and tribal governments of the authority provided to such entities
			 under section 5(c) of the Federal Cigarette Labeling and Advertising Act, as
			 added by section 203 of this Act, or preserved by such entities under section
			 916 of the Federal Food, Drug, and Cosmetic Act, as added by section 101(b) of
			 this Act.
					(2)Community
			 assistanceAt the request of communities seeking assistance to
			 prevent underage tobacco use, the Secretary shall provide such assistance,
			 including assistance with strategies to address the prevention of underage
			 tobacco use in communities with a disproportionate use of menthol cigarettes by
			 minors.
					IITOBACCO PRODUCT
			 WARNINGS; CONSTITUENT AND SMOKE CONSTITUENT DISCLOSURE
			201.Cigarette label
			 and advertising warnings
				(a)AmendmentSection 4 of the Federal Cigarette Labeling
			 and Advertising Act (15 U.S.C. 1333) is amended to read
			 as follows:
					
						4.Labeling
							(a)Label
				Requirements
								(1)In
				generalIt shall be unlawful for any person to manufacture,
				package, sell, offer to sell, distribute, or import for sale or distribution
				within the United States any cigarettes the package of which fails to bear, in
				accordance with the requirements of this section, one of the following
				labels:
									
										WARNING: Cigarettes are
				  addictive.
										WARNING: Tobacco smoke can harm your
				  children.
										WARNING: Cigarettes cause fatal lung
				  disease.
										WARNING: Cigarettes cause cancer.
										WARNING: Cigarettes cause strokes and heart
				  disease.
										WARNING: Smoking during pregnancy can harm your
				  baby.
										WARNING: Smoking can kill you.
										WARNING: Tobacco smoke causes fatal lung disease in
				  nonsmokers.
										WARNING: Quitting smoking now greatly reduces
				  serious risks to your health.
								(2)Placement;
				typography; etcEach label statement required by paragraph (1)
				shall be located in the upper portion of the front and rear panels of the
				package, directly on the package underneath the cellophane or other clear
				wrapping. Each label statement shall comprise the top 50 percent of the front
				and rear panels of the package. The word WARNING shall appear in
				capital letters and all text shall be in conspicuous and legible 17-point type,
				unless the text of the label statement would occupy more than 70 percent of
				such area, in which case the text may be in a smaller conspicuous and legible
				type size, provided that at least 60 percent of such area is occupied by
				required text. The text shall be black on a white background, or white on a
				black background, in a manner that contrasts, by typography, layout, or color,
				with all other printed material on the package, in an alternating fashion under
				the plan submitted under subsection (c).
								(3)Does not apply
				to foreign distributionThe provisions of this subsection do not
				apply to a tobacco product manufacturer or distributor of cigarettes which does
				not manufacture, package, or import cigarettes for sale or distribution within
				the United States.
								(4)Applicability to
				retailersA retailer of cigarettes shall not be in violation of
				this subsection for packaging that—
									(A)contains a warning
				label;
									(B)is supplied to the retailer by a license-
				or permit-holding tobacco product manufacturer, importer, or distributor;
				and
									(C)is not altered by
				the retailer in a way that is material to the requirements of this
				subsection.
									(b)Advertising
				requirements
								(1)In
				generalIt shall be unlawful for any tobacco product
				manufacturer, importer, distributor, or retailer of cigarettes to advertise or
				cause to be advertised within the United States any cigarette unless its
				advertising bears, in accordance with the requirements of this section, one of
				the labels specified in subsection (a).
								(2)Typography,
				etcEach label statement required by subsection (a) in cigarette
				advertising shall comply with the standards set forth in this paragraph. For
				press and poster advertisements, each such statement and (where applicable) any
				required statement relating to tar, nicotine, or other constituent (including a
				smoke constituent) yield shall comprise at least 20 percent of the area of the
				advertisement and shall appear in a conspicuous and prominent format and
				location at the top of each advertisement within the trim area. The Secretary
				may revise the required type sizes in such area in such manner as the Secretary
				determines appropriate. The word WARNING shall appear in capital
				letters, and each label statement shall appear in conspicuous and legible type.
				The text of the label statement shall be black if the background is white and
				white if the background is black, under the plan submitted under subsection
				(c). The label statements shall be enclosed by a rectangular border that is the
				same color as the letters of the statements and that is the width of the first
				downstroke of the capital W of the word WARNING
				in the label statements. The text of such label statements shall be in a
				typeface pro rata to the following requirements: 45-point type for a whole-page
				broadsheet newspaper advertisement; 39-point type for a half-page broadsheet
				newspaper advertisement; 39-point type for a whole-page tabloid newspaper
				advertisement; 27-point type for a half-page tabloid newspaper advertisement;
				31.5-point type for a double page spread magazine or whole-page magazine
				advertisement; 22.5-point type for a 28 centimeter by 3 column advertisement;
				and 15-point type for a 20 centimeter by 2 column advertisement. The label
				statements shall be in English, except that—
									(A)in the case of an
				advertisement that appears in a newspaper, magazine, periodical, or other
				publication that is not in English, the statements shall appear in the
				predominant language of the publication; and
									(B)in the case of any
				other advertisement that is not in English, the statements shall appear in the
				same language as that principally used in the advertisement.
									(3)MatchbooksNotwithstanding
				paragraph (2), for matchbooks (defined as containing not more than 20 matches)
				customarily given away with the purchase of tobacco products, each label
				statement required by subsection (a) may be printed on the inside cover of the
				matchbook.
								(4)Adjustment by
				SecretaryThe Secretary may, through a rulemaking under
				section
				553 of title 5, United States Code, adjust the format and type
				sizes for the label statements required by this section; the text, format, and
				type sizes of any required tar, nicotine yield, or other constituent (including
				smoke constituent) disclosures; or the text, format, and type sizes for any
				other disclosures required under the Federal Food, Drug, and Cosmetic Act. The
				text of any such label statements or disclosures shall be required to appear
				only within the 20 percent area of cigarette advertisements provided by
				paragraph (2). The Secretary shall promulgate regulations which provide for
				adjustments in the format and type sizes of any text required to appear in such
				area to ensure that the total text required to appear by law will fit within
				such area.
								(c)Marketing
				requirements
								(1)Random
				displayThe label statements specified in subsection (a)(1) shall
				be randomly displayed in each 12-month period, in as equal a number of times as
				is possible on each brand of the product and be randomly distributed in all
				areas of the United States in which the product is marketed in accordance with
				a plan submitted by the tobacco product manufacturer, importer, distributor, or
				retailer and approved by the Secretary.
								(2)RotationThe
				label statements specified in subsection (a)(1) shall be rotated quarterly in
				alternating sequence in advertisements for each brand of cigarettes in
				accordance with a plan submitted by the tobacco product manufacturer, importer,
				distributor, or retailer to, and approved by, the Secretary.
								(3)ReviewThe
				Secretary shall review each plan submitted under paragraph (2) and approve it
				if the plan—
									(A)will provide for
				the equal distribution and display on packaging and the rotation required in
				advertising under this subsection; and
									(B)assures that all
				of the labels required under this section will be displayed by the tobacco
				product manufacturer, importer, distributor, or retailer at the same
				time.
									(4)Applicability to
				retailersThis subsection and
				subsection (b) apply to a retailer only if that retailer is responsible for or
				directs the label statements required under this section except that this
				paragraph shall not relieve a retailer of liability if the retailer displays,
				in a location open to the public, an advertisement that does not contain a
				warning label or has been altered by the retailer in a way that is material to
				the requirements of this subsection and subsection
				(b).
								.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect 12 months after the date of enactment of this
			 Act. Such effective date shall be with respect to the date of manufacture,
			 provided that, in any case, beginning 30 days after such effective date, a
			 manufacturer shall not introduce into the domestic commerce of the United
			 States any product, irrespective of the date of manufacture, that is not in
			 conformance with section 4 of the Federal Cigarette Labeling and Advertising
			 Act (15 U.S.C.
			 1333), as amended by subsection (a).
				202.Authority to
			 revise cigarette warning label statements
				(a)PreemptionSection 5(a) of the Federal Cigarette
			 Labeling and Advertising Act (15 U.S.C. 1334(a)) is amended by
			 striking No and inserting Except to the extent the
			 Secretary requires additional or different statements on any cigarette package
			 by a regulation, by an order, by a standard, by an authorization to market a
			 product, or by a condition of marketing a product, pursuant to the Family
			 Smoking Prevention and Tobacco Control Act (and the amendments made by that
			 Act), or as required under section 903(a)(2) or section 920(a) of the Federal
			 Food, Drug, and Cosmetic Act, no.
				(b)Change in
			 required statementsSection 4
			 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333), as amended by
			 section 201, is further amended by adding at the end the following:
					
						(d)Change in
				required statementsThe Secretary through a rulemaking conducted
				under section 553 of title 5, United States Code—
							(1)shall issue
				regulations within 24 months of the date of enactment of the Family Smoking
				Prevention and Tobacco Control Act that require color graphics depicting the
				negative health consequences of smoking to accompany label requirements;
				and
							(2)may thereafter
				adjust the format, type size, color graphics, and text of any of the label
				requirements, or establish the format, type size, and text of any other
				disclosures required under the Federal Food, Drug, and Cosmetic Act, if the
				Secretary finds that such a change would promote greater public understanding
				of the risks associated with the use of tobacco
				products.
							.
				203.State
			 regulation of cigarette advertising and promotionSection 5 of the Federal Cigarette Labeling
			 and Advertising Act (15 U.S.C. 1334) is amended by
			 adding at the end the following:
				
					(c)ExceptionNotwithstanding
				subsection (b), a State or locality may enact statutes and promulgate
				regulations, based on smoking and health, that take effect after the effective
				date of the Family Smoking Prevention and Tobacco Control Act, imposing
				specific bans or restrictions on the time, place, and manner, but not content,
				of the advertising or promotion of any
				cigarettes.
					.
			204.Smokeless
			 tobacco labels and advertising warnings
				(a)AmendmentSection 3 of the Comprehensive Smokeless
			 Tobacco Health Education Act of 1986 (15 U.S.C. 4402) is amended to read
			 as follows:
					
						3.Smokeless tobacco
				warning
							(a)General
				rule
								(1)It shall be
				unlawful for any person to manufacture, package, sell, offer to sell,
				distribute, or import for sale or distribution within the United States any
				smokeless tobacco product unless the product package bears, in accordance with
				the requirements of this Act, one of the following labels:
									
										WARNING: This product can cause mouth
				  cancer.
										WARNING: This product can cause gum disease and
				  tooth loss.
										WARNING: This product is not a safe alternative to
				  cigarettes.
										WARNING: Smokeless tobacco is
				  addictive.
								(2)Each label
				statement required by paragraph (1) shall be—
									(A)located on the 2
				principal display panels of the package, and each label statement shall
				comprise at least 30 percent of each such display panel; and
									(B)in 17-point
				conspicuous and legible type and in black text on a white background, or white
				text on a black background, in a manner that contrasts by typography, layout,
				or color, with all other printed material on the package, in an alternating
				fashion under the plan submitted under subsection (b)(3), except that if the
				text of a label statement would occupy more than 70 percent of the area
				specified by subparagraph (A), such text may appear in a smaller type size, so
				long as at least 60 percent of such warning area is occupied by the label
				statement.
									(3)The label
				statements required by paragraph (1) shall be introduced by each tobacco
				product manufacturer, packager, importer, distributor, or retailer of smokeless
				tobacco products concurrently into the distribution chain of such
				products.
								(4)The provisions of
				this subsection do not apply to a tobacco product manufacturer or distributor
				of any smokeless tobacco product that does not manufacture, package, or import
				smokeless tobacco products for sale or distribution within the United
				States.
								(5)A retailer of
				smokeless tobacco products shall not be in violation of this subsection for
				packaging that—
									(A)contains a warning label;
									(B)is supplied to the
				retailer by a license- or permit-holding tobacco product manufacturer,
				importer, or distributor; and
									(C)is not altered by
				the retailer in a way that is material to the requirements of this
				subsection.
									(b)Required
				labels
								(1)It shall be
				unlawful for any tobacco product manufacturer, packager, importer, distributor,
				or retailer of smokeless tobacco products to advertise or cause to be
				advertised within the United States any smokeless tobacco product unless its
				advertising bears, in accordance with the requirements of this section, one of
				the labels specified in subsection (a).
								(2)(A)Each label statement
				required by subsection (a) in smokeless tobacco advertising shall comply with
				the standards set forth in this paragraph.
									(B)For press and poster advertisements,
				each such statement and (where applicable) any required statement relating to
				tar, nicotine, or other constituent yield shall comprise at least 20 percent of
				the area of the advertisement.
									(C)The word WARNING shall
				appear in capital letters, and each label statement shall appear in conspicuous
				and legible type.
									(D)The text of the label statement shall
				be black on a white background, or white on a black background, in an
				alternating fashion under the plan submitted under paragraph (3).
									(E)The label statements shall be enclosed by a
				rectangular border that is the same color as the letters of the statements and
				that is the width of the first downstroke of the capital W of
				the word WARNING in the label statements.
									(F)The text of such label statements shall be
				in a typeface pro rata to the following requirements: 45-point type for a
				whole-page broadsheet newspaper advertisement; 39-point type for a half-page
				broadsheet newspaper advertisement; 39-point type for a whole-page tabloid
				newspaper advertisement; 27-point type for a half-page tabloid newspaper
				advertisement; 31.5-point type for a double page spread magazine or whole-page
				magazine advertisement; 22.5-point type for a 28 centimeter by 3 column
				advertisement; and 15-point type for a 20 centimeter by 2 column
				advertisement.
									(G)The label statements shall be in
				English, except that—
										(i)in the case of an advertisement
				that appears in a newspaper, magazine, periodical, or other publication that is
				not in English, the statements shall appear in the predominant language of the
				publication; and
										(ii)in the case of any other
				advertisement that is not in English, the statements shall appear in the same
				language as that principally used in the advertisement.
										(3)(A)The label statements
				specified in subsection (a)(1) shall be randomly displayed in each 12-month
				period, in as equal a number of times as is possible on each brand of the
				product and be randomly distributed in all areas of the United States in which
				the product is marketed in accordance with a plan submitted by the tobacco
				product manufacturer, importer, distributor, or retailer and approved by the
				Secretary.
									(B)The label statements specified in
				subsection (a)(1) shall be rotated quarterly in alternating sequence in
				advertisements for each brand of smokeless tobacco product in accordance with a
				plan submitted by the tobacco product manufacturer, importer, distributor, or
				retailer to, and approved by, the Secretary.
									(C)The Secretary shall review each plan
				submitted under subparagraphs (A) and (B) and approve it if the plan—
										(i)will provide for the equal
				distribution and display on packaging and the rotation required in advertising
				under this subsection; and
										(ii)assures that all of the labels
				required under this section will be displayed by the tobacco product
				manufacturer, importer, distributor, or retailer at the same time.
										(D)This paragraph applies to a retailer only
				if that retailer is responsible for or directs the label statements under this
				section, unless the retailer displays, in a location open to the public, an
				advertisement that does not contain a warning label or has been altered by the
				retailer in a way that is material to the requirements of this
				subsection.
									(4)The Secretary may,
				through a rulemaking under
				section
				553 of title 5, United States Code, adjust the format and type
				sizes for the label statements required by this section; the text, format, and
				type sizes of any required tar, nicotine yield, or other constituent
				disclosures; or the text, format, and type sizes for any other disclosures
				required under the Federal Food, Drug, and Cosmetic Act. The text of any such
				label statements or disclosures shall be required to appear only within the 20
				percent area of advertisements provided by paragraph (2). The Secretary shall
				promulgate regulations which provide for adjustments in the format and type
				sizes of any text required to appear in such area to ensure that the total text
				required to appear by law will fit within such area.
								(c)Television and
				radio advertisingIt is unlawful to advertise smokeless tobacco
				on any medium of electronic communications subject to the jurisdiction of the
				Federal Communications
				Commission.
							.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect 12 months after the date of enactment of this
			 Act. Such effective date shall be with respect to the date of manufacture,
			 provided that, in any case, beginning 30 days after such effective date, a
			 manufacturer shall not introduce into the domestic commerce of the United
			 States any product, irrespective of the date of manufacture, that is not in
			 conformance with section 3 of the Comprehensive Smokeless Tobacco Health
			 Education Act of 1986 (15 U.S.C. 4402), as amended by
			 subsection (a).
				205.Authority to
			 revise smokeless tobacco product warning label statements
				(a)In
			 generalSection 3 of the Comprehensive Smokeless Tobacco Health
			 Education Act of 1986 (15 U.S.C. 4402), as amended by
			 section 204, is further amended by adding at the end the following:
					
						(d)Authority To
				Revise Warning Label StatementsThe Secretary may, by a
				rulemaking conducted under
				section
				553 of title 5, United States Code, adjust the format, type
				size, and text of any of the label requirements, require color graphics to
				accompany the text, increase the required label area from 30 percent up to 50
				percent of the front and rear panels of the package, or establish the format,
				type size, and text of any other disclosures required under the Federal Food,
				Drug, and Cosmetic Act, if the Secretary finds that such a change would promote
				greater public understanding of the risks associated with the use of smokeless
				tobacco
				products.
						.
				(b)PreemptionSection
			 7(a) of the Comprehensive Smokeless Tobacco Health Education Act of 1986
			 (15 U.S.C.
			 4406(a)) is amended by striking No and inserting
			 Except as provided in the Family Smoking Prevention and Tobacco Control
			 Act (and the amendments made by that Act), no.
				206.Tar, nicotine,
			 and other smoke constituent disclosure to the publicSection 4 of the Federal Cigarette Labeling
			 and Advertising Act (15 U.S.C. 1333), as amended by
			 sections 201 and 202, is further amended by adding at the end the
			 following:
				
					(e)Tar, Nicotine,
				and Other Smoke Constituent Disclosure
						(1)In
				generalThe Secretary shall, by a rulemaking conducted under
				section
				553 of title 5, United States Code, determine (in the
				Secretary’s sole discretion) whether cigarette and other tobacco product
				manufacturers shall be required to include in the area of each cigarette
				advertisement specified by subsection (b) of this section, or on the package
				label, or both, the tar and nicotine yields of the advertised or packaged
				brand. Any such disclosure shall be in accordance with the methodology
				established under such regulations, shall conform to the type size requirements
				of subsection (b) of this section, and shall appear within the area specified
				in subsection (b) of this section.
						(2)Resolution of
				differencesAny differences between the requirements established
				by the Secretary under paragraph (1) and tar and nicotine yield reporting
				requirements established by the Federal Trade Commission shall be resolved by a
				memorandum of understanding between the Secretary and the Federal Trade
				Commission.
						(3)Cigarette and
				other tobacco product constituentsIn addition to the disclosures
				required by paragraph (1), the Secretary may, under a rulemaking conducted
				under section
				553 of title 5, United States Code, prescribe disclosure
				requirements regarding the level of any cigarette or other tobacco product
				constituent including any smoke constituent. Any such disclosure may be
				required if the Secretary determines that disclosure would be of benefit to the
				public health, or otherwise would increase consumer awareness of the health
				consequences of the use of tobacco products, except that no such prescribed
				disclosure shall be required on the face of any cigarette package or
				advertisement. Nothing in this section shall prohibit the Secretary from
				requiring such prescribed disclosure through a cigarette or other tobacco
				product package or advertisement insert, or by any other means under the
				Federal Food, Drug, and Cosmetic Act.
						(4)RetailersThis
				subsection applies to a retailer only if that retailer is responsible for or
				directs the label statements required under this
				section.
						.
			IIIPREVENTION OF
			 ILLICIT TRADE IN TOBACCO PRODUCTS
			301.Labeling,
			 recordkeeping, records inspectionChapter IX of the Federal Food, Drug, and
			 Cosmetic Act, as added by section 101, is further amended by adding at the end
			 the following:
				
					920.Labeling,
				recordkeeping, records inspection
						(a)Origin
				Labeling
							(1)RequirementBeginning
				1 year after the date of enactment of the Family Smoking Prevention and Tobacco
				Control Act, the label, packaging, and shipping containers of tobacco products
				for introduction or delivery for introduction into interstate commerce in the
				United States shall bear the statement sale only allowed in the United
				States.
							(2)Effective
				dateThe effective date
				specified in paragraph (1) shall be with respect to the date of manufacture,
				provided that, in any case, beginning 30 days after such effective date, a
				manufacturer shall not introduce into the domestic commerce of the United
				States any product, irrespective of the date of manufacture, that is not in
				conformance with such paragraph.
							(b)Regulations
				Concerning Recordkeeping for Tracking and Tracing
							(1)In
				generalThe Secretary shall promulgate regulations regarding the
				establishment and maintenance of records by any person who manufactures,
				processes, transports, distributes, receives, packages, holds, exports, or
				imports tobacco products.
							(2)InspectionIn
				promulgating the regulations described in paragraph (1), the Secretary shall
				consider which records are needed for inspection to monitor the movement of
				tobacco products from the point of manufacture through distribution to retail
				outlets to assist in investigating potential illicit trade, smuggling, or
				counterfeiting of tobacco products.
							(3)CodesThe
				Secretary may require codes on the labels of tobacco products or other designs
				or devices for the purpose of tracking or tracing the tobacco product through
				the distribution system.
							(4)Size of
				businessThe Secretary shall take into account the size of a
				business in promulgating regulations under this section.
							(5)Recordkeeping by
				retailersThe Secretary shall not require any retailer to
				maintain records relating to individual purchasers of tobacco products for
				personal consumption.
							(c)Records
				InspectionIf the Secretary has a reasonable belief that a
				tobacco product is part of an illicit trade or smuggling or is a counterfeit
				product, each person who manufactures, processes, transports, distributes,
				receives, holds, packages, exports, or imports tobacco products shall, at the
				request of an officer or employee duly designated by the Secretary, permit such
				officer or employee, at reasonable times and within reasonable limits and in a
				reasonable manner, upon the presentation of appropriate credentials and a
				written notice to such person, to have access to and copy all records
				(including financial records) relating to such article that are needed to
				assist the Secretary in investigating potential illicit trade, smuggling, or
				counterfeiting of tobacco products. The Secretary shall not authorize an
				officer or employee of the government of any of the several States to exercise
				authority under the preceding sentence on Indian country without the express
				written consent of the Indian tribe involved.
						(d)Knowledge of
				Illegal Transaction
							(1)NotificationIf
				the manufacturer or distributor of a tobacco product has knowledge which
				reasonably supports the conclusion that a tobacco product manufactured or
				distributed by such manufacturer or distributor that has left the control of
				such person may be or has been—
								(A)imported,
				exported, distributed, or offered for sale in interstate commerce by a person
				without paying duties or taxes required by law; or
								(B)imported,
				exported, distributed, or diverted for possible illicit marketing,
								the
				manufacturer or distributor shall promptly notify the Attorney General and the
				Secretary of the Treasury of such knowledge.(2)Knowledge
				definedFor purposes of this subsection, the term
				knowledge as applied to a manufacturer or distributor
				means—
								(A)the actual
				knowledge that the manufacturer or distributor had; or
								(B)the knowledge
				which a reasonable person would have had under like circumstances or which
				would have been obtained upon the exercise of due care.
								(e)ConsultationIn carrying out this section, the Secretary
				shall consult with the Attorney General of the United States and the Secretary
				of the Treasury, as
				appropriate.
						.
			302.Study and
			 report
				(a)StudyThe
			 Comptroller General of the United States shall conduct a study of cross-border
			 trade in tobacco products to—
					(1)collect data on
			 cross-border trade in tobacco products, including illicit trade and trade of
			 counterfeit tobacco products and make recommendations on the monitoring of such
			 trade;
					(2)collect data on
			 cross-border advertising (any advertising intended to be broadcast,
			 transmitted, or distributed from the United States to another country) of
			 tobacco products and make recommendations on how to prevent or eliminate, and
			 what technologies could help facilitate the elimination of, cross-border
			 advertising; and
					(3)collect data on the health effects
			 (particularly with respect to individuals under 18 years of age) resulting from
			 cross-border trade in tobacco products, including the health effects resulting
			 from—
						(A)the illicit trade
			 of tobacco products and the trade of counterfeit tobacco products; and
						(B)the differing tax rates applicable to
			 tobacco products.
						(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report on the study described in
			 subsection (a).
				(c)DefinitionIn
			 this section:
					(1)The term
			 cross-border trade means trade across a border of the United
			 States, a State or Territory, or Indian country.
					(2)The term
			 Indian country has the meaning given to such term in
			 section
			 1151 of title 18, United States Code.
					(3)The terms State and
			 Territory have the meanings given to those terms in section 201 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
					
